Filed 6/15/15




      IN THE SUPREME COURT OF CALIFORNIA


CALIFORNIA BUILDING INDUSTRY             )
ASSOCIATION,                             )
                                         )
           Plaintiff and Respondent,     )
                                         )                          S212072
           v.                            )
                                         )                     Ct.App. 6 H038563
CITY OF SAN JOSE,                        )
                                         )                   Santa Clara County
           Defendant and Appellant;      )                 Super. Ct. No. CV167289
                                         )
AFFORDABLE HOUSING NETWORK               )
OF SANTA CLARA COUNTY et al.,             )
                                         )
           Interveners and Appellants.   )
_________________________________________)


        Health and Safety Code section 50003, subdivision (a), currently provides:
―The Legislature finds and declares that . . . there exists within the urban and rural
areas of the state a serious shortage of decent, safe, and sanitary housing which
persons and families of low or moderate income . . . can afford. This situation
creates an absolute present and future shortage of supply in relation to demand . . .
and also creates inflation in the cost of housing, by reason of its scarcity, which
tends to decrease the relative affordability of the state‘s housing supply for all its
residents.‖
        This statutory language was first enacted by the Legislature over 35 years
ago, in the late 1970s. (Stats. 1975, 1st Ex. Sess., ch. 1, § 7, pp. 3859-3861,
adding Health & Saf. Code, former § 41003; Stats. 1979, ch. 97, § 2, p. 225,
amending Health & Saf. Code, § 50003.) It will come as no surprise to anyone
familiar with California‘s current housing market that the significant problems
arising from a scarcity of affordable housing have not been solved over the past
three decades. Rather, these problems have become more severe and have reached
what might be described as epic proportions in many of the state‘s localities. All
parties in this proceeding agree that the lack of affordable housing is a very
significant problem in this state.
       As one means of addressing the lack of a sufficient number of housing units
that are affordable to low and moderate income households, more than 170
California municipalities have adopted what are commonly referred to as
―inclusionary zoning‖ or ―inclusionary housing‖ programs. (Non-Profit Housing
Association of Northern California, Affordable by Choice: Trends in California
Inclusionary Housing Programs (2007) p. 3 (hereafter NPH Affordable by
Choice).) As a 2013 publication of the United States Department of Housing and
Urban Development (HUD) explains, inclusionary zoning or housing programs
―require or encourage developers to set aside a certain percentage of housing units
in new or rehabilitated projects for low- and moderate-income residents. This
integration of affordable units into market-rate projects creates opportunities for
households with diverse socioeconomic backgrounds to live in the same
developments and have access to [the] same types of community services and
amenities . . . .‖ (U.S. Dept. of Housing and Urban Development, Inclusionary
Zoning and Mixed-Income Communities (Spring 2013) Evidence Matters, p. 1,
fn. omitted (hereafter 2013 HUD Inclusionary Zoning)




                                          2
 [as of
June 15, 2015].)1
       In 2010, after considerable study and outreach to all segments of the
community, the City of San Jose (hereafter sometimes referred to as the city or
San Jose) enacted an inclusionary housing ordinance that, among other features,
requires all new residential development projects of 20 or more units to sell at
least 15 percent of the for-sale units at a price that is affordable to low or moderate
income households. (The ordinance is described in greater detail in pt. II., post.)
       Very shortly after the ordinance was enacted and before it took effect,
plaintiff California Building Industry Association (CBIA) filed this lawsuit in
superior court, maintaining that the ordinance was invalid on its face on the
ground that the city, in enacting the ordinance, failed to provide a sufficient
evidentiary basis ―to demonstrate a reasonable relationship between any adverse
public impacts or needs for additional subsidized housing units in the City
ostensibly caused by or reasonably attributed to the development of new


1      The 2013 HUD article further explains that inclusionary zoning or housing
programs ―vary in their structure; they can be mandatory or voluntary and have
different set-aside requirements, affordability levels, and control periods. Most
[inclusionary zoning] programs offer developers incentives such as density
bonuses, expedited approval, and fee waivers to offset some of the costs associated
with providing the affordable units. Many programs also include developer opt-
outs or alternatives, such as requiring developers to pay fees or donate land in lieu
of building affordable units or providing the units offsite. Studies show that
mandatory programs produce more affordable housing than voluntary programs,
and developer opt-outs can reduce opportunities for creating mixed-income
housing. At the same time, [inclusionary zoning‘s] reliance on the private sector
means that its effectiveness also depends on the strength of a locality‘s housing
market, and researchers acknowledge that a certain degree of flexibility is essential
to ensuring the success of [inclusionary zoning] programs.‖ (2013 HUD
Inclusionary Zoning, supra, at p. 1, fns. omitted.)



                                           3
residential developments of 20 units or more and the new affordable housing
exactions and conditions imposed on residential development by the Ordinance.‖
The complaint maintained that under the ―controlling state and federal
constitutional standards governing such exactions and conditions of development
approval, and the requirements applicable to such housing exactions as set forth in
San Remo Hotel v. City and County of San Francisco (2002) 27 Cal. 4th 643, and
Building Industry Assn. of Central California v. City of Patterson (2009) 171
Cal. App. 4th 886‖ the conditions imposed by the city‘s inclusionary housing
ordinance would be valid only if the city produced evidence demonstrating that the
requirements were reasonably related to the adverse impact on the city‘s
affordable housing problem that was caused by or attributable to the proposed
new developments that are subject to the ordinance’s requirements, and that the
materials relied on by the city in enacting the ordinance did not demonstrate such a
relationship. Although the complaint did not explicitly spell out the specific
nature of its constitutional claim, CBIA has subsequently clarified that its
challenge rests on ―the unconstitutional conditions doctrine, as applied to
development exactions‖ under the takings clauses (or, as they are sometimes
denominated, the just compensation clauses) of the United States and California
Constitutions. CBIA‘s challenge is based on the premise that the conditions
imposed by the San Jose ordinance constitute ―exactions‖ for purposes of that
doctrine. The superior court agreed with CBIA‘s contention and issued a
judgment enjoining the city from enforcing the challenged ordinance.
       The Court of Appeal reversed the superior court judgment, concluding that
the superior court had erred (1) in finding that the San Jose ordinance requires a
developer to dedicate property to the public within the meaning of the takings
clause, and (2) in interpreting the controlling constitutional principles and the
decision in San Remo Hotel v. City and County of San Francisco, supra, 27
                                          4
Cal. 4th 643 (San Remo Hotel), as limiting the conditions that may be imposed by
such an ordinance to only those conditions that are reasonably related to the
adverse impact the development projects that are subject to the ordinance
themselves impose on the city‘s affordable housing problem. Distinguishing the
prior appellate court decision in Building Industry Assn. of Central California v.
City of Patterson, supra, 171 Cal. App. 4th 886 (City of Patterson), the Court of
Appeal held that the appropriate legal standard by which the validity of the
ordinance is to be judged is the ordinary standard that past California decisions
have uniformly applied in evaluating claims that an ordinance regulating the use of
land exceeds a municipality‘s police power authority, namely, whether the
ordinance bears a real and substantial relationship to a legitimate public interest.
The Court of Appeal concluded that the matter should be remanded to the trial
court for application of this traditional standard.
       CBIA sought review of the Court of Appeal decision in this court,
maintaining that the appellate court‘s decision conflicts with the prior Court of
Appeal decision in City of Patterson, supra, 171 Cal. App. 4th 886, and that City of
Patterson was correctly decided and should control here. We granted review to
determine the soundness of the Court of Appeal‘s ruling in this case.
       For the reasons discussed below, we conclude that the Court of Appeal
decision in the present case should be upheld. As explained hereafter, contrary to
CBIA‘s contention, the conditions that the San Jose ordinance imposes upon
future developments do not impose ―exactions‖ upon the developers‘ property so
as to bring into play the unconstitutional conditions doctrine under the takings
clause of the federal or state Constitution. Furthermore, unlike the condition that
was at issue in San Remo Hotel, supra, 27 Cal. 4th 643, and to which the passage
in that opinion upon which CBIA relies was addressed — namely, an in lieu
monetary fee that is imposed to mitigate a particular adverse effect of the
                                           5
development proposal under consideration — the conditions imposed by the San
Jose ordinance at issue here do not require a developer to pay a monetary fee but
rather place a limit on the way a developer may use its property. In addition, the
conditions are intended not only to mitigate the effect that the covered
development projects will have on the city‘s affordable housing problem but also
to serve the distinct, but nonetheless constitutionally legitimate, purposes of
(1) increasing the number of affordable housing units in the city in recognition of
the insufficient number of existing affordable housing units in relation to the city‘s
current and future needs, and (2) assuring that new affordable housing units that
are constructed are distributed throughout the city as part of mixed-income
developments in order to obtain the benefits that flow from economically diverse
communities and avoid the problems that have historically been associated with
isolated low income housing. Properly understood, the passage in San Remo Hotel
upon which CBIA relies does not apply to the conditions imposed by San Jose‘s
inclusionary housing ordinance.
       Accordingly, we conclude that the judgment of the Court of Appeal in this
case should be affirmed.
       I. Statutory background
       We begin with a brief summary of the California statutes that form the
background to the San Jose ordinance challenged in this case.
       Nearly 50 years ago, the California Legislature enacted a broad measure
requiring all counties and cities in California to ―adopt a comprehensive, long-
term general plan for the physical development of the county or city.‖ (Gov.
Code, § 65300 et seq., enacted by Stats. 1965, ch. 1880, § 5, pp. 4334, 4336,
operative Jan. 1, 1967.) Each municipality‘s general plan is to contain a variety of
mandatory and optional elements, including a mandatory housing element
consisting of standards and plans for housing sites in the municipality that ―shall
                                          6
endeavor to make adequate provision for the housing needs of all economic
segments of the community.‖ (Gov. Code, former § 65302, subd. (c), as amended
by Stats. 1967, ch. 1658, § 1, p. 4033; see now Gov. Code, § 65580.)
       A little more than a decade later, in 1980, declaring (1) that ―[t]he
availability of housing is of vital statewide importance,‖ (2) that ―the early
attainment of decent housing and a suitable living environment for every
Californian . . . is a priority of the highest order,‖ (3) that ―[t]he early attainment of
this goal requires the cooperative participation of government and the private
sector in an effort to expand housing opportunities and accommodate the housing
needs of Californians of all economic levels,‖ and (4) that ―[l]ocal and state
governments have a responsibility to use the powers vested in them to facilitate the
improvement and development of housing to make adequate provision for the
housing needs of all economic segments of the community‖ (Gov. Code, § 65580,
subds. (a), (b), (d), italics added), the Legislature enacted a separate,
comprehensive statutory scheme that substantially strengthened the requirements
of the housing element component of local general plans. (Gov. Code, §§ 65580-
65589, enacted by Stats. 1980, ch. 1143, § 3, pp. 3697-3703.) The 1980
legislation — commonly referred to as the ―Housing Element Law‖ (see, e.g.,
Fonseca v. City of Gilroy (2007) 148 Cal. App. 4th 1174, 1179) — sets forth in
considerable detail a municipality‘s obligations to analyze and quantify the
locality‘s existing and projected housing needs for all income levels, including the
locality‘s share of the regional housing need as determined by the applicable
regional ― ‗[c]ouncil of governments‘ ‖ (Gov. Code, § 65582, subd. (b)), and to
adopt and to submit to the California Department of Housing and Community
Development a multiyear schedule of actions the local government is undertaking
to meet these needs. (Id., §§ 65583-65588.) In particular, the legislation requires
a municipality, ―[i]n order to make adequate provision for the housing needs of all
                                            7
economic segments of the community, . . . [to] [¶] [i]dentify actions that will be
taken to make sites available during the planning period . . . with appropriate
zoning and development standards and with services and facilities to
accommodate that portion of the city‘s or county‘s share of the regional housing
need for each income level‖ (Gov. Code, § 65583, subd. (c)(1)) and to ―[a]ssist in
the development of adequate housing to meet the needs of extremely low, very
low, low-, and moderate-income households.‖ (Id., subd. (c)(2).)
       In addition to adopting the Housing Element Law, the Legislature has
enacted a variety of other statutes to facilitate and encourage the provision of
affordable housing, for example, prohibiting local zoning and other restrictions
that preclude the construction of affordable housing units (see, e.g., Gov. Code,
§§ 65913.1 [least cost zoning law], 65589.5 [Housing Accountability Act]), and
requiring local governments to provide incentives, such as density bonuses, to
developers who voluntarily include affordable housing in their proposed
development projects. (Gov. Code, § 65915.) Furthermore, with respect to two
geographic categories — redevelopment areas and the coastal zone — the
Legislature has enacted statutes explicitly directing that new residential
development within such areas include affordable housing units. (See Health &
Saf. Code, § 33413, subd. (b)(1), (2)(A)(i) [redevelopment areas]; Gov. Code,
§ 65590, subd. (d) [coastal zone].)
       Although to date the California Legislature has not adopted a statewide
statute that requires every municipality to adopt a mandatory inclusionary housing
ordinance if needed to meet the municipality‘s obligations under the Housing
Element Law, in recent decades more than 170 California cities and counties have
adopted such inclusionary housing ordinances in an effort to meet such
obligations. (See generally NPH Affordable by Choice, supra, pp. 3, 40 [listing
cities and counties with inclusionary policies as of 2006]; Nat. Housing
                                          8
Conference, Inclusionary Zoning: The California Experience (Feb. 2004) NHC
Affordable Housing Policy Review, vol. 3, issue 1; Calavita et al., Inclusionary
Housing in California: The Experience of Two Decades (1998) 64 J. Amer.
Planning Assn. 150, 158-164.) The provisions and legislative history of the
affordable housing statutes make it clear that the California Legislature is
unquestionably aware of these numerous local mandatory inclusionary housing
ordinances and that the existing state legislation is neither inconsistent with nor
intended to preempt these local measures.2

      II. Background and description of challenged San Jose inclusionary
housing ordinance
       It is within the context of the foregoing statutory framework that San Jose
began considering the need and desirability of adopting an inclusionary housing


2       For example, Government Code section 65589.5, subdivision (f)(1), a
provision of the Housing Accountability Act, provides in this regard, in part:
―Nothing in this section shall be construed to prohibit a local agency from
requiring the development project to comply with objective, quantifiable, written
development standards, conditions, and policies appropriate to, and consistent
with, meeting the jurisdiction‘s share of the regional housing need pursuant to
Section 65584.‖ Similarly, although the legislative history of the density bonus
law, Government Code section 65915, discloses a disagreement among supporters
of the law with regard to how that statute would apply to developers subject to a
local mandatory inclusionary housing ordinance, that history makes clear that
there was agreement that the density bonus law ―does not preempt the ability [of]
local ordinances to require the inclusion of affordable (low, very low, or moderate-
income) units within a housing development.‖ (Sen. Hollingsworth, letter to Sen.
Pereira (Aug. 25, 2005) ___ Sen. J. (2005-2006 Reg. Sess.) pp. 2293-2294
[legislative intent of Sen. Bill No. 435 (2005-2006 Reg. Sess.) and Sen. Bill No.
1818 (2003-2004 Reg. Sess.)], reprinted at Historical and Statutory Notes, 36D
West‘s Ann. Gov. Code (2009 ed.) foll. § 65915, pp. 233-234; see
Assemblymember Mullin, letter (Sept. 8, 2005) 3 Assem. J. (2005-2006 Reg.
Sess.) pp. 3670-3671 [same], reprinted at Historical and Statutory Notes, 36D
West‘s Ann. Gov. Code, supra, at p. 234.)



                                          9
ordinance. As noted, the statewide Housing Element Law places responsibility
upon a city to use its powers to facilitate the development of housing that makes
adequate provision for all economic segments of the community, in particular
extremely low, very low, lower and moderate income households, including the
city‘s allocation of the regional housing need as determined by the applicable
regional council of governments. (Gov. Code, §§ 65580, subd. (d), 65583,
65584.)3
       In December 2008, the Association of Bay Area Governments (ABAG), the
regional council of governments within whose jurisdiction the City of San Jose
falls (see Gov. Code, § 65588, subd. (e)(1)(B)), calculated San Jose‘s share of the
regional need for new housing over the 2007-2014 planning period as
approximately 34,700 units, of which approximately 19,300 units — or about 60
percent of the new housing units in San Jose — would be needed to house
moderate, low, very low, and extremely low income households. As of February
2009, however, San Jose had met only a small percentage of its regional need
allocation for moderate or lower income households (6 percent of the need for
moderate income households, 2 percent for lower income households, 16 percent
for very low income households, and 13 percent for extremely low income
households, respectively).

3      California statutes generally define the various low and moderate income
levels by reference to the levels set by federal law, but in the absence of applicable
federal standards, extremely low income households are defined as those earning
no more than 30 percent of the area median income (adjusted for family size)
(Health & Saf. Code, § 50106); very low income households are defined as those
earning no more than 50 percent of the area median income (id., § 50105); lower
income households are defined as those earning no more than 80 percent of the
area median income (id., § 50079.5); and moderate income households are defined
as those earning less than 120 percent of area median income. (Id., § 50093.)



                                         10
       Prior to the adoption of the challenged citywide ordinance in 2010, San
Jose‘s experience with a mandatory inclusionary housing policy was limited to
residential development projects that were undertaken within the redevelopment
areas of the city. (At that time, redevelopment areas comprised almost 20 percent
of the city‘s territory and included one-third of the city‘s population.) As noted,
redevelopment areas were one of the two types of locations within which the
Legislature had directed that any new residential development must include some
affordable housing units. Under the applicable statute, at least 15 percent of all
new or substantially rehabilitated dwelling units in a redevelopment project
undertaken by a public or private entity other than the redevelopment agency were
required to be made available at an affordable housing cost and to be occupied by
persons and families of low or moderate income. (Health & Saf. Code, § 33413,
subd. (b)(2)(A)(i).)4 Between 1999 and 2009, more than 10,000 affordable
housing units had been built in the redevelopment areas of San Jose under the
city‘s redevelopment inclusionary housing policy.
       In part as a result of this experience with a mandatory inclusionary housing
requirement in its redevelopment areas, the city began considering the feasibility
of adopting a citywide inclusionary housing policy. Out of concern for the
potential economic impact of such a citywide requirement on developers,
however, the city retained a private consulting firm to conduct an economic
feasibility study of a citywide inclusionary housing policy. The very extensive
300-page study, prepared by the consulting firm with input from developers,

4      The statute also requires that when new (or substantially rehabilitated)
dwelling units are developed in a redevelopment project by the redevelopment
agency itself, at least 30 percent of the units must be affordable to low or moderate
income families. (Health & Saf. Code, § 33413, subd. (b)(1).)



                                         11
affordable housing advocates, community organizations and others, concluded that
inclusionary housing could be economically feasible with certain developer
incentives and under improved economic conditions.
       After reviewing the study, the city council directed city staff to obtain
further input from affected stakeholders and the community generally and then to
bring a draft policy to the council for its consideration. Between June and
December 2008, officials at the city housing department held more than
50 meetings with community members, developer and labor associations,
affordable housing advocates and community organizations, and presented a draft
policy to the council. In December 2008, after discussion, the city council
directed staff to draft an inclusionary housing ordinance that would meet specified
requirements agreed upon by the council. A draft ordinance was written and
released for public review in July 2009, and between July and October 2009 nine
public meetings were held throughout the city to discuss the draft ordinance. On
January 26, 2010, the city council adopted the citywide inclusionary housing
ordinance at issue in this case. (San Jose Ordinance No. 28689, amending San
Jose Mun. Code, tit. 5 to add new ch. 5.08 adopting a ―citywide inclusionary
housing program‖; San Jose Mun. Code, §§ 5.08.010-5.08.730.)5
       We summarize the principal provisions of the lengthy ordinance, which
runs 57 pages.
       The ordinance begins with a list of findings and declarations, detailing the
steady increase in the cost of housing in San Jose generally and the substantial

5      Hereafter, we shall cite sections of the ordinance using the following
format, e.g., S.J.M.C. § 5.08.010. The ordinance is available online at
 [as
of June 15, 2015.



                                         12
need for affordable housing for extremely low, very low, lower, and moderate
income households to meet the city‘s regional housing needs allocation as
determined by ABAG. The findings note that ―[r]equiring affordable units within
each development is consistent with the community‘s housing element goals of
protecting the public welfare by fostering an adequate supply of housing for
persons at all economic levels and maintaining both economic diversity and
geographically dispersed affordable housing.‖ (S.J.M.C. § 5.08.010 F.) The
findings further observe that requiring builders of new market rate housing to
provide some housing affordable to low and moderate income families ―is also
reasonably related to the impacts of their projects, because: [   1. Rising land
prices have been a key factor in preventing development of new affordable
housing. New market-rate housing uses available land and drives up the price of
remaining land. New development without affordable units reduces the amount of
land development opportunities available for the construction of affordable
housing. [¶] 2. New residents of market-rate housing place demands on services
provided by both public and private sectors, creating a demand for new
employees. Some of these public and private sector employees needed to meet the
needs of the new residents earn incomes only adequate to pay for affordable
housing. Because affordable housing is in short supply in the city, such
employees may be forced to live in less than adequate housing within the city, pay
a disproportionate share of their incomes to live in adequate housing in the city, or
commute ever increasing distances to their jobs from housing located outside the
city. These circumstances harm the city‘s ability to attain employment and
housing goals articulated in the city‘s general plan and place strains on the city‘s
ability to accept and service new market-rate housing development.‖ (Ibid.)
       The next section, setting forth the purposes of the ordinance, explains that a
principal purpose is to enhance the public welfare by establishing policies
                                         13
requiring the development of housing affordable to low and moderate income
households in order to meet the city‘s regional share of housing needs and
implement the goals and objectives of the city‘s general plan and housing element.
A further purpose is to provide for the residential integration of low and moderate
income households with households of market rate neighborhoods and to disperse
inclusionary units throughout the city where new residential development occurs.
In addition, the ordinance is intended to alleviate the impacts that would result
from the use of available residential land solely for the benefit of households that
are able to afford market rate housing and to mitigate the service burden imposed
by households in new market rate residential developments by making additional
affordable housing available for service employees. Finally, the ordinance
provides residential developers with a menu of options from which to select
alternatives to the construction of inclusionary units on the same site as market
rate residential developments. (S.J.M.C. § 5.08.020.)
       The substantive provisions of the ordinance follow. The requirements
contained in the ordinance apply to all residential developments within the city
that create 20 or more new, additional, or modified dwelling units. (S.J.M.C.
§ 5.08.250 A.) With regard to such developments, the ordinance‘s basic
inclusionary housing requirement specifies that 15 percent of the proposed on-site
for-sale units in the development shall be made available at an ―affordable housing
cost‖ to households earning no more than 120 percent of the area median income
for Santa Clara County adjusted for household size. (S.J.M.C. §§ 5.08.400 A.1.,
5.08.130.) The ordinance generally defines affordable housing cost by reference
to the definition set forth in Health and Safety Code section 50052.5 (S.J.M.C.
§ 5.08.105), which in turn defines affordable housing cost as 30 percent of the area
median income of the relevant income group (i.e. extremely low, very low, lower


                                         14
and moderate income). (Health & Saf. Code, § 50052.5, subd. (b)(1), (2), (3),
(4).)6
         As an alternative to providing the required number of for-sale inclusionary
units on the same site as the market rate units, the ordinance affords a developer a
number of compliance options. At the same time, as an apparent incentive to
encourage developers to choose to provide on-site inclusionary units, the

6        In addition to requiring 15 percent of for-sale units to be made available at
an affordable housing cost, with respect to rental residential development the
ordinance requires 9 percent of the units to be made available for rent at an
affordable housing cost to moderate income households, and 6 percent of the units
to be made available at an affordable housing cost to very low income households.
(S.J.M.C. § 5.08.400 A.2..) The provision relating to rental units, however,
explicitly provides that it ―shall be operative [only] at such time as current
appellate case law in Palmer/Sixth Street Properties, L.P. v. City of Los Angeles,
175 Cal. App. 4th 1396 (2d Dist. 2009) is overturned, disapproved, or depublished
by a court of competent jurisdiction or modified by the state legislature to
authorize control of rents of inclusionary units.‖ (Ibid.)
         In the 2009 decision in Palmer/Sixth Street Properties, L.P. v. City of Los
Angeles, supra, 175 Cal. App. 4th 1396 1410-1411 (Palmer/Sixth Street
Properties), the Court of Appeal held that the vacancy decontrol provisions of the
Costa-Hawkins Rental Housing Act (Civ. Code, § 1954.53, subd. (a)) — that
permit residential landlords, except in specified circumstances, to establish the
initial rental rate for a dwelling or unit — precluded the City of Los Angeles from
enforcing a provision of its mandatory inclusionary housing ordinance that
required the developer of a residential rental development to rent some of the
rental units at a specified below market, affordable rental rate. The provision of
the San Jose ordinance in question recognizes that unless Palmer/Sixth Street
Properties is judicially overturned or legislatively modified, the provisions of the
San Jose ordinance applicable to rental units, limiting the initial rent that a
developer can charge for a newly constructed residential rental unit, cannot be
enforced.
         Although, in light of Palmer/Sixth Street Properties, the provisions of the
ordinance are not operative as to new rental units, when a residential development
includes both for-sale and rental units, the ordinance provides that its provisions
applicable to for-sale units shall apply to the portion of the development that
consists of for-sale units. (S.J.M.C. § 5.08.440.)



                                          15
ordinance provides that when a developer chooses one of the alternative
compliance options, the inclusionary housing requirement increases to no less than
20 percent of the total units in the residential development, as contrasted with the
no less than 15 percent requirement that applies to on-site inclusionary units.
(S.J.M.C. § 5.08.500 B.) The alternative compliance options include:
(1) constructing off-site affordable for-sale units (S.J.M.C. § 5.08.510 A.),
(2) paying an in lieu fee based on the median sales price of a housing unit
affordable to a moderate income family (S.J.M.C. § 5.08.520), (3) dedicating land
equal in value to the applicable in lieu fee (S.J.M.C. § 5.08.530), or (4) acquiring
and rehabilitating a comparable number of inclusionary units that are affordable to
low or very low income households. (S.J.M.C. § 5.08.550.)
       As additional incentives to encourage developers to comply with the
ordinance by providing affordable units on site, the ordinance permits a developer
who provides all of the required affordable units on the same site as the market
rate units to apply for and obtain a variety of economically beneficial incentives,
including (1) a density bonus that meets the requirements of Government Code
section 65915 et seq.,7 (2) a reduction in the number of parking spaces otherwise
required by the San Jose Municipal Code, (3) a reduction in minimum set-back
requirements, and (4) financial subsidies and assistance from the city in the sale of
the affordable units. (S.J.M.C. § 5.08.450.)




7      The density bonus provisions of Government Code section 65915 are very
detailed, specifying a variable bonus depending upon the household income
category to be served (very low income, low income, moderate income) and the
percentage of units the developer agrees to include in its proposed project. (Gov.
Code, § 65915, subd. (f).)



                                         16
       The ordinance also addresses the characteristics of the affordable units to be
constructed on site. The ordinance requires that such units have the same quality
of exterior design and comparable square footage and bedroom count as market
rate units (S.J.M.C. § 5.08.470 B., F.), but permits some different ―unit types‖ of
affordable units (for example, in developments with detached single-family market
rate units, the affordable units may be attached single-family units or may be
placed on smaller lots than the market rate units) (S.J.M.C. § 5.08.470 E.), and
also allows the affordable units to have different, but functionally equivalent,
interior finishes, features, and amenities, compared with the market rate units.
(S.J.M.C. § 5.08.470 C.)
       The ordinance additionally contains a number of provisions intended to
ensure that the number of affordable housing units required by the ordinance is not
lost upon resale of an affordable unit. To this end, the ordinance requires that the
guidelines to be adopted by city officials to implement the ordinance ―shall
include standard documents . . . to ensure the continued affordability of the
inclusionary units approved for each residential development.‖ (S.J.M.C.
§ 5.08.600 A.) Such documents may include, but are not limited to, ―inclusionary
housing agreements, regulatory agreements, promissory notes, deeds of trust,
resale restrictions, rights of first refusal, options to purchase, and/or other
documents,‖ and shall be recorded against the residential development, all
inclusionary units, and any site subject to the provisions of the ordinance. (Ibid.)
The ordinance further provides that such documents shall include ―subordinate
shared appreciation documents permitting the city to recapture at resale the
difference between the market rate value of the inclusionary unit and the
affordable housing cost, plus a share of appreciation realized from an unrestricted
sale in such amounts as deemed necessary by the city to replace the inclusionary
unit.‖ (Ibid.) The ordinance specifies that all inclusionary units ―shall remain
                                           17
affordable to the targeted income group for no less than the time periods set forth
in California Health and Safety Code Sections 33413(c)(1) and (2)‖ (S.J.M.C.
§ 5.08.600 B.),8 and that ―all promissory note repayments, shared appreciation
payments, or other payments collected under this section‖ shall be deposited in the
City of San Jose affordable housing fee fund (S.J.M.C. § 5.08.600 C.), from which
funds may be expended exclusively to provide housing affordable to extremely
low, very low, lower and moderate income households. (S.J.M.C. § 5.08.700 B.)
       The ordinance further contains a waiver provision, declaring that the
ordinance‘s requirements may be ―waived, adjusted, or reduced‖ by the city ―if an
applicant shows, based on substantial evidence, that there is no reasonable
relationship between the impact of a proposed residential development and the
requirements of this chapter, or that applying the requirements of this chapter
would take property in violation of the United States or California Constitutions.‖
(S.J.M.C. § 5.08.720 A.) This section goes on to provide that ―[t]he waiver,
adjustment or reduction may be approved only to the extent necessary to avoid an
unconstitutional result, after adoption of written findings, based on substantial
evidence, supporting the determinations required by this section.‖ (S.J.M.C.
§ 5.08.720 E.)




8       Health and Safety Code section 33413, subdivision (c)(1) provides that
affordable units shall remain available at affordable cost for not less than 45 years
for home ownership units. Health and Safety Code section 33413,
subdivision (c)(2) allows the sale of such units prior to the expiration of 45 years
for a higher than affordable cost but only under a program that protects the public
entity‘s affordable housing interest by providing for the deposit of an appropriate
amount of the proceeds of the sale into the entity‘s low and moderate income
housing fund.



                                         18
       Finally, although the ordinance was adopted in January 2010, the city
council, in recognition of the significant disruption in the local housing market
that had accompanied the nationwide recession, provided that the ordinance would
not become operative until the earlier of (1) six months following the first 12-
month consecutive period in which 2,500 residential building permits had been
issued by the city, with a minimum of 1,250 permits issued for dwelling units
outside the San Jose redevelopment area, or (2) January 1, 2013. (S.J.M.C.
§ 5.08.300.)
       III. Lower court proceedings
       On March 24, 2010, just two months after the ordinance was enacted,
CBIA filed the underlying lawsuit in this proceeding in superior court, seeking
invalidation of the ordinance. The complaint alleged that the ordinance was
invalid on its face because at no time prior to the adoption of the ordinance had the
city provided substantial evidence ―to demonstrate a reasonable relationship
between any adverse public impacts or needs for additional subsidized housing
units in the City ostensibly caused by or reasonably attributed to the development
of new residential developments of 20 units or more and the new affordable
housing exactions and conditions imposed on residential development by the
Ordinance.‖ The complaint maintained that the city‘s actions in enacting the
ordinance were ―unlawful, unconstitutional, and in violation of controlling state
and federal constitutional standards governing such exactions and conditions of
development approval, and the requirements applicable to such housing exactions
as set forth in San Remo Hotel L.P. v. City & County of San Francisco (2002) 27
Cal. 4th 643, and Building Industry Association of Central California v. City of
Patterson (5th Dist. 2009) 171 Cal. App. 4th 886.‖ The complaint sought a judicial
declaration that the ordinance is invalid, and injunctive relief prohibiting the city
from enforcing the ordinance.
                                          19
       Six nonprofit affordable housing organizations and a low-income resident
of San Jose sought leave to intervene in support of the challenged ordinance.9
Although CBIA opposed the motion, the trial court granted the motion and
permitted intervention.
       In their pretrial briefs, both the city and interveners took issue with CBIA‘s
contention that a passage in this court‘s opinion in San Remo Hotel, supra, 27
Cal. 4th 643, should properly be interpreted to apply to the San Jose affordable
housing ordinance at issue. Contrary to CBIA‘s claim that under San Remo Hotel
such an ordinance is valid only if the requirements that the ordinance imposes are
reasonably related to the adverse effects or impacts that are caused by or
attributable to the developments upon which the requirements are imposed, the
city and interveners maintained that the ordinance‘s validity is properly evaluated
under the ordinary standard of review applicable to legislative land use
regulations, namely, simply that the regulation‘s requirements must be reasonably
related to the municipality‘s interest in promoting the health, safety, and welfare of
the community. The city and interveners argued that under this ordinarily
applicable standard the challenged affordable housing ordinance was
unquestionably valid.
       After extensive briefing, the superior court agreed with CBIA‘s legal
contentions, concluding that the ordinance was constitutionally invalid and
enjoining its enforcement. In its order, the court rejected the city‘s position that


9     The following nonprofit organizations sought intervention: Affordable
Housing Network of Santa Clara County, California Coalition for Rural Housing,
Housing California, Non-Profit Housing Association of Northern California, San
Diego Housing Federation, and the Southern California Association of NonProfit
Housing.



                                          20
the inclusionary ordinance did not require a developer to dedicate or convey
property, and struck down the ordinance. The court determined that the city had
failed to show that there was evidence in the record ―demonstrating the
constitutionally required reasonable relationships between the deleterious impacts
of new residential developments and the new requirements to build and to dedicate
the affordable housing or pay the fees in lieu of such property conveyances.‖
       The Court of Appeal reversed the superior court judgment. Initially, the
appellate court rejected CBIA‘s contention that the ordinance requires a developer
seeking a permit to ― ‗dedicate or convey property (new homes) for public
purposes,‘ or alternatively, pay a fee in lieu of ‗such compelled transfers of
property,‘ ‖ concluding that the ordinance ―does not prescribe a dedication.‖ The
appellate court then went on to agree with the city and interveners that the
ordinance‘s inclusionary housing requirements must properly be evaluated under
the standard ordinarily applicable to general, legislatively imposed land use
regulations, namely whether the ordinance‘s requirements bear a real and
substantial relation to the public welfare. The Court of Appeal determined that the
matter should be remanded to the trial court to permit that court to review CBIA‘s
challenge under the proper legal standard.
       In the course of its opinion, the Court of Appeal rejected CBIA‘s reliance
upon the San Remo Hotel, supra, 27 Cal. 4th 643, and City of Patterson, supra, 171
Cal. App. 4th 886, decisions. The Court of Appeal concluded that the passage in
San Remo Hotel relied upon by CBIA was intended to apply only to development
mitigation fees that are intended to mitigate the deleterious impact of a proposed
development, and that the passage does not apply to the affordable housing
requirements imposed by the challenged San Jose ordinance because those
requirements were not enacted for the purpose of mitigating the adverse impact of
new development but rather to enhance the public welfare by promoting the use of
                                         21
available land for the development of housing that would be available to low and
moderate income households. The Court of Appeal similarly found the City of
Patterson decision inapposite, noting that the city in that case did not propose or
advocate any test different from the San Remo Hotel test, and that the City of
Patterson court did not analyze the issue by reference to the city‘s stated general
objective in imposing its affordable housing in lieu fee.
         After the Court of Appeal decision, CBIA sought review in this court,
maintaining that the appellate opinion in this case directly conflicted with the
Court of Appeal decision in City of Patterson, supra, 171 Cal. App. 4th 886, and
that City of Patterson was correctly decided. We granted review to determine the
soundness of the appellate court‘s ruling in this case.
         In analyzing this question, we first consider an initial point that divided the
lower court decisions in this case — whether the conditions imposed by the San
Jose ordinance constitute ―exactions‖ for purposes of the federal and state takings
clauses and thus trigger the applicability of the unconstitutional conditions
doctrine. (See pt. IV., post.) Thereafter, we consider whether the passage in this
court‘s decision in San Remo Hotel, upon which CBIA relies, applies to the
conditions imposed by the challenged inclusionary housing ordinance. (See pt. V.,
post.)

       IV. Does the San Jose inclusionary housing ordinance, in requiring
new residential developments to sell some of the proposed new units at an
affordable housing price, impose an “exaction” on developers’ property
under the takings clauses of the federal and California Constitutions, so as to
bring into play the unconstitutional conditions doctrine?
         We begin with the well-established principle that under the California
Constitution a municipality has broad authority, under its general police power, to
regulate the development and use of real property within its jurisdiction to
promote the public welfare. (Cal. Const., art. XI, § 7; Big Creek Lumber Co. v.

                                            22
County of Santa Cruz (2006) 38 Cal. 4th 1139, 1151-1152.) The variety and range
of permissible land use regulations are extensive and familiar, including, for
example, restrictions on the types of activities for which such property may be
used (commercial or residential, or specific types of commercial ventures or
specific types of residential developments — single family, multiunit), limitations
on the density and size of permissible residential development (permissible lot
size, number of units per lot, minimum or maximum square footage of units,
number of bedrooms), required set-backs, aesthetic restrictions and requirements,
and price controls (for example, rent control). As a general matter, so long as a
land use restriction or regulation bears a reasonable relationship to the public
welfare, the restriction or regulation is constitutionally permissible. (See, e.g.,
Associated Home Builders etc., Inc. v. City of Livermore (1976) 18 Cal. 3d 582,
604-607 (City of Livermore); Miller v. Board of Public Works (1925) 195 Cal.
477, 490; Schad v. Mount Ephraim (1981) 452 U.S. 61, 68; Euclid v. Amber
Realty Co. (1926) 272 U.S. 365 (Euclid).)
       We review challenges to the exercise of such power deferentially. ―In
deciding whether a challenged [land use] ordinance reasonably relates to the
public welfare, the courts recognize that such ordinances are presumed to be
constitutional, and come before the court with every intendment in their favor.‖
(City of Livermore, supra, 18 Cal.3d at pp. 604-605.) Accordingly, a party
challenging the facial validity of a legislative land use measure ordinarily bears the
burden of demonstrating that the measure lacks a reasonable relationship to the
public welfare. (See, e.g., Goldblatt v. Hempstead (1962) 369 U.S. 590, 596;
Building Industry Assn. of Central California v. County of Stanislaus (2010) 190
Cal. App. 4th 582, 591.) Nonetheless, as this court explained in City of Livermore,
supra, 18 Cal.3d at p. 609, although land use regulations are generally entitled to
deference, ―judicial deference is not judicial abdication. The ordinance must have
                                          23
a real and substantial relation to the public welfare. [Citation.] There must be a
reasonable basis in fact, not in fancy, to support the legislative determination.
[Citation.] Although in many cases it will be ‗fairly debatable‘ [citation] that the
ordinance reasonably relates to the regional welfare, it cannot be assumed that a
land use ordinance can never be invalidated as an enactment in excess of the
police power.‖ (See also McKay Jewelers v. Bowron (1942) 19 Cal. 2d 595, 600-
601; Skalko v. City of Sunnyvale (1939) 14 Cal. 2d 213, 215-216.)
       In the present case, however, CBIA contends that this traditional standard
of judicial review is not applicable and that the conditions that the ordinance
imposes upon a proposed new development are valid only if those conditions bear
a reasonable relationship to the amount of the city‘s need for affordable housing
that is attributable to the proposed development itself, rather than that the
ordinance‘s conditions bear a reasonable relationship to the public welfare of the
city and region as a whole. It also contends that the city, rather than the party
challenging the ordinance, bears the burden of proof regarding the validity of the
ordinance.
       As already noted, although the precise nature and source of CBIA‘s
constitutional claim was somewhat opaque in earlier stages of this litigation, in its
briefing in this court CBIA has clarified that its facial constitutional challenge
rests upon the takings clauses of the United States and California Constitutions
(U.S. Const., 5th and 14th Amends.; Cal. Const., art. I, § 19),10 and, more


10     The Fifth Amendment of the United States Constitution provides in
relevant part: ―. . . nor shall private property be taken for public use without just
compensation.‖ The United States Supreme Court has long held that the takings
clause of the Fifth Amendment is made applicable to the states through the
Fourteenth Amendment. (Chicago, B. & Q. R. Co. v. Chicago (1897) 166 U.S.
226, 239.)
                                                            (footnote continued on next page)

                                          24
specifically, on the claim ―that the Ordinance violates the unconstitutional
conditions doctrine, as applied to development exactions.‖ As we shall explain,
however, there can be no valid unconstitutional-conditions takings claim without a
government exaction of property, and the ordinance in the present case does not
effect an exaction. Rather, the ordinance is an example of a municipality‘s
permissible regulation of the use of land under its broad police power.
        As a general matter, the unconstitutional conditions doctrine imposes
special restrictions upon the government‘s otherwise broad authority to condition
the grant of a privilege or benefit when a proposed condition requires the
individual to give up or refrain from exercising a constitutional right. (See, e.g.,
Perry v. Sindermann (1972) 408 U.S. 593, 597-598; Pickering v. Board of
Education (1968) 391 U.S. 563, 568.) In the takings context, the special
limitations imposed by the unconstitutional conditions doctrine upon which CBIA
relies derive from the United States Supreme Court‘s decisions in Nollan v.



(footnote continued from previous page)

        Unlike the federal takings clause, which provides simply that private
property shall not be taken for public use without just compensation, the
California takings clause provides that private property shall not be taken or
damaged for public use without just compensation. (Cal. Const., art. I, § 19,
subd. (a).) The governing California authorities make clear that the reference to
―damaged‖ in this constitutional provision refers to physical damage and does not
encompass the simple reduction in the value of real property that may result from
a land use restriction or regulation or other governmental action. (See, e.g.,
Customer Co. v. City of Sacramento (1995) 10 Cal. 4th 368, 376-378; HFH Ltd. v.
Superior Court (1975) 15 Cal. 3d 508, 517-518; Allegretti & Co. v. County of
Imperial (2006) 138 Cal. App. 4th 1261, 1278-1279.) In contexts comparable to
that at issue in this case, past cases of this court have interpreted the state takings
clause ―congruently‖ with the federal takings clause. (See, e.g., San Remo Hotel,
supra, 27 Cal.4th at p. 664.)



                                          25
California Coastal Commission (1987) 483 U.S. 825 (Nollan) and Dolan v. City of
Tigard (1994) 512 U.S. 374 (Dolan).
       In both Nollan, supra, 483 U.S. 825, and Dolan, supra, 512 U.S. 374, the
high court considered the validity of ad hoc administrative decisions regarding
individual land-use permit applications that required a property owner, as a
condition of obtaining a sought-after permit, to dedicate a portion of the property
to public use. In Nollan, the California Coastal Commission had conditioned its
grant of a permit to allow the property owner to demolish a small beachfront
bungalow and construct a three-bedroom residence upon the owner‘s agreement to
grant an easement to the public to enter and cross the owner‘s beachfront property
near the water‘s edge. In Dolan, the city had conditioned its grant of a permit to
allow the property owner to substantially increase the size of its existing retail
business upon the owner‘s agreement to give a strip of the property to the city for
use as part of a public flood-control greenway and bike path.
       In Nollan, supra, 483 U.S. 825, in explaining why the takings clause
justified special scrutiny of the coastal commission‘s imposition of the challenged
permit condition at issue in that case, the high court began its analysis by
observing: ―Had California simply required the Nollans to make an easement
across their beachfront available to the public on a permanent basis in order to
increase public access to the beach, rather than conditioning their permit to rebuild
their house on their agreeing to do so, we have no doubt there would have been a
taking.‖ (Id. at p. 831.) Similarly, in Dolan, the high court noted that ―had the
city simply required petitioner to dedicate a strip of land . . . for public use, rather
than conditioning the grant of her permit to redevelop her property on such a
dedication, a taking would have occurred.‖ (Dolan, supra, 512 U.S. at p. 384.)
Because under the takings clause a property owner has the right to be paid just
compensation when the government takes his or her property for public use, the
                                           26
court in Nollan declared that special scrutiny of a governmental action is
warranted ―where the actual conveyance of property is made a condition for the
lifting of a land-use restriction, since in that context there is heightened risk that
the [government‘s] purpose is avoidance of the compensation requirement, rather
than the stated police-power objective‖ upon which the condition is ostensibly
based. (Nollan, at p. 841, italics added.) Thereafter, the Nollan and Dolan
decisions proceeded to explain and describe the nature and extent of the special
scrutiny that is called for under the takings clause when the government conditions
the grant of a land use permit on the property owner‘s agreement to dedicate a
portion of its property for public use without the payment of just compensation.
Under Nollan and Dolan, the government may impose such a condition only when
the government demonstrates that there is an ―essential nexus‖ and ―rough
proportionality‖ between the required dedication and the projected impact of the
proposed land use. (See Nollan, supra, at pp. 837-840; Dolan, supra, at pp. 388-
395.)
        More recently, in Koontz v. St. Johns River Water Mgmt. Dist. (2013) 570
U.S. __ [186 L. Ed. 2d 697] (Koontz), the high court held that the Nollan/Dolan test
applies not only when the government conditions approval of a land use permit on
the property owner‘s dedication of a portion of the property for public use but also
when it conditions approval of such a permit upon the owner‘s payment of money.
In Koontz, the property owner applied for a permit to develop a portion of an
undeveloped parcel of land, most of which was classified as wetlands by the state.
In his application, the owner agreed to dedicate a portion of the property to the
local public water management district as a conservation easement, but the district
considered the size of the property owner‘s proposed conservation easement to be
inadequate and instead proposed that the property owner either dedicate a larger
portion of the property as a conservation easement or, alternatively, pay for the
                                           27
improvement of other district-owned wetlands within several miles of the owner‘s
property. The property owner refused to accede to the district‘s proposal, and
brought an action in Florida state court against the district, contending among
other matters that the district‘s proposal that he pay a sum of money as an
alternative to dedicating an additional portion of his property was itself subject to
the Nollan/Dolan test and thus that the district was required to show that the
amount of money in question satisfied the ―essential nexus‖ and ―rough
proportionality‖ requirements set forth in those decisions. The Florida Supreme
Court rejected the property owner‘s contention on the ground that a permit
condition that requires a property owner to pay or spend money, as contrasted with
a condition that requires the owner to give the public a tangible interest in real
property, does not provide a basis for a takings claim, and thus was not subject to
the Nollan/Dolan test.
       In Koontz, supra, 570 U.S. at pages __-__ [186 L.Ed.2d at pp. 712-717], a
majority of the United States Supreme Court disagreed with the Florida Supreme
Court‘s conclusion on this point. The majority began its analysis of this issue by
noting ―as an initial matter that if we accepted this argument [that the
Nollan/Dolan test does not apply to a permit condition that requires the property
owner to pay money] it would be very easy for land-use permitting officials to
evade the limitations of Nollan and Dolan. Because the government need only
provide a permit applicant with one alternative that satisfies the nexus and rough
proportionality standards, a permitting authority wishing to exact an easement
could simply give the owner a choice of either surrendering an easement or
making a payment equal to the easement‘s value. . . . For that reason and those
that follow, we reject respondent‘s argument and hold that so-called ‗monetary
exactions‘ must satisfy the nexus and rough proportionality requirements of
Nollan and Dolan.‖ (Id. at p. __ [186 L.Ed.2d at p. 713].)
                                          28
       It is clear from the decision in Koontz, supra, 570 U.S. __ [186 L. Ed. 2d
697], that the Nollan/Dolan standard applies to the type of ―so-called ‗monetary
exactions‘ ‖ (Koonz, at p. __ [186 L.Ed.2d p. 713]) involved in Koontz itself —
that is, a monetary payment that is a substitute for the property owner‘s dedication
of property to the public and that is intended to mitigate the environmental impact
of the proposed project. However, the full range of monetary land-use permit
conditions to which the Nollan/Dolan test applies under the Koontz decision
remains at least somewhat ambiguous.11 Nonetheless, the Koontz decision


11      As the passage quoted in the text illustrates (see Koontz, supra, 570 U.S. at
p. __ [186 L.Ed.2d at p. 713]), at times the court in Koontz appears to have relied
upon the special risks imposed by monetary conditions, like the monetary payment
at issue in that case, that are offered by a permitting authority as an alternative to
or substitute for the actual dedication of property for public use. (See id. at p. __
[186 L.Ed.2d at p. 713]; see also id. at p. __ [186 L.Ed.2d at p. 716] [noting that
―respondent has maintained throughout this litigation that it considered
petitioner‘s money to be a substitute for his deeding to the public a conservation
easement on a larger parcel of undeveloped land‖].) At other points, however, the
opinion in Koontz speaks more broadly and suggests that the Nollan/Dolan test
applies to monetary permit conditions even when the monetary payment is not
imposed in lieu of a requirement that the property owner dedicate a property
interest. (See Koontz, supra, at pp. __-__ [186 L.Ed.2d at pp. 713-714] [―the
demand for money at issue here did ‗operate upon . . . an identified property
interest‘ by directing the owner of a particular piece of property to make a
monetary payment. [Citation.] In this case . . . the monetary obligation burdened
petitioner‘s ownership of a specific parcel of land.‖]; id. at p. __ [186 L.Ed.2d at
p. 714] [―when the government commands the relinquishment of funds linked to a
specific, identifiable property interest such as a bank account or parcel of real
property, a ‗per se [takings] approach‘ is the proper mode of analysis under the
Court‘s precedent.‖].) For the reasons discussed hereafter, we need not, and do
not, resolve this ambiguity in the present case.
        An additional ambiguity arises from the fact that the monetary condition in
Koontz, like the conditions at issue in Nollan and Dolan, was imposed by the
district on an ad hoc basis upon an individual permit applicant, and was not a
legislatively prescribed condition that applied to a broad class of permit applicants.
In this respect, the money payment at issue in Koontz was similar to the monetary
                                                           (footnote continued on next page)

                                         29
explicitly acknowledges that ―[a] predicate for any unconstitutional conditions
claim is that the government could not have constitutionally ordered the person
asserting the claim to do what it attempted to pressure that person into doing.‖
(Koontz, supra, at p. __ [186 L.Ed.2d at p. 712].) Or, in other words, the condition
is one that would have constituted a taking of property without just compensation
if it were imposed by the government on a property owner outside of the permit
process. (Id. at p. __ [186 L.Ed.2d at pp. 712-713, 714]; see Lingle v. Chevron
U.S.A. Inc. (2005) 544 U.S. 528, 547 (Lingle) [Nollan and Dolan both involved
―dedications of property so onerous that, outside the exactions context, they would
be deemed per se physical takings‖].) Nothing in Koontz suggests that the
unconstitutional conditions doctrine under Nollan and Dolan would apply where
the government simply restricts the use of property without demanding the
conveyance of some identifiable protected property interest (a dedication of


(footnote continued from previous page)

recreational-mitigation fee at issue in this court‘s decision in Ehrlich v. City of
Culver City (1996) 12 Cal. 4th 854 (Ehrlich), where we held that because of the
greater risk of arbitrariness and abuse that is present when a monetary condition is
imposed on an individual permit applicant on an ad hoc basis, the validity of the
ad hoc fee imposed in that case should properly be evaluated under the
Nollan/Dolan test. (Ehrlich, supra, at pp. 874-885 (plur. opn. of Arabian, J.); id.
at pp. 899-901 (conc. opn. of Mosk, J.); id. at pp. 903, 907 (conc. & dis. opn. of
Kennard, J.); id. at p. 912 (conc. & dis. opn. of Werdegar, J.).) The Koontz
decision does not purport to decide whether the Nollan/Dolan test is applicable to
legislatively prescribed monetary permit conditions that apply to a broad class of
proposed developments. (See Koontz, supra, 570 U.S. at p. __ [186 L.Ed.2d at
p. 723] (dis. opn. of Kagan, J.).) Our court has held that legislatively prescribed
monetary fees that are imposed as a condition of development are not subject to
the Nollan/Dolan test. (San Remo Hotel, supra, 27 Cal.4th at pp. 663-671; see
Santa Monica Beach, Ltd. v. Superior Court (1999) 19 Cal. 4th 952, 966-967
(Santa Monica Beach).)



                                          30
property or the payment of money) as a condition of approval. It is the
governmental requirement that the property owner convey some identifiable
property interest that constitutes a so-called ―exaction‖ under the takings clause
and that brings the unconstitutional conditions doctrine into play. (See Lingle,
supra, at pp. 546-547; Monterey v. Del Monte Dunes at Monterey, Ltd. (1999) 526
U.S. 687, 702 [―[W]e have not extended the rough-proportionality test of Dolan
beyond the special context of exactions — land-use decisions conditioning
approval of development on the dedication of property to public use.‖].)
       In the present case, contrary to CBIA‘s contention, the San Jose
inclusionary housing ordinance does not violate the unconstitutional conditions
doctrine because there is no exaction — the ordinance does not require a
developer to give up a property interest for which the government would have
been required to pay just compensation under the takings clause outside of the
permit process. As summarized above, the principal requirement that the
challenged ordinance imposes upon a developer is that the developer sell 15
percent of its on-site for-sale units at an affordable housing price. This condition
does not require the developer to dedicate any portion of its property to the public
or to pay any money to the public. Instead, like many other land use regulations,
this condition simply places a restriction on the way the developer may use its
property by limiting the price for which the developer may offer some of its units
for sale. (See, e.g., Yee v. Escondido (1992) 503 U.S. 519, 532 (Yee) [describing
mobilehome park rent control ordinance as ―a regulation of [the mobilehome park
owners‘] use of their property‖].) Contrary to CBIA‘s contention, such a
requirement does not constitute an exaction for purposes of the Nollan/Dolan line
of decisions and does not trigger application of the unconstitutional conditions
doctrine.


                                         31
       Rather than being an exaction, the ordinance falls within what we have
already described as municipalities‘ general broad discretion to regulate the use of
real property to serve the legitimate interests of the general public and the
community at large. For example, municipalities may designate certain areas of a
city where only residential units may be built and other areas where only
commercial projects are permitted. (See, e.g., Euclid, supra, 272 U.S. 365;
Lockard v. City of Los Angeles (1949) 33 Cal. 2d 453, 460.) If a municipality finds
that it is in the public interest, it may specify where certain types of retail
establishments may be operated and other areas where they may not. (See, e.g.,
Hernandez v. City of Hanford (2007) 41 Cal. 4th 279, 296-298 & fn. 10.) If a
municipality concludes that the city already has a sufficient number of a specific
type of business in a particular neighborhood — for example, adult entertainment
businesses — it may prohibit other property owners from using their property in
that area for such businesses. (See, e.g., Young v. American Mini Theatres (1976)
427 U.S. 50; Renton v. Playtime Theatres, Inc. (1986) 475 U.S. 41.) Similarly, if a
municipality determines that a particular neighborhood or the community in
general is in special need of a specific type of residential development or business
establishment — such as a multiunit residential project or a retail shopping center
— it may adopt land use regulations to serve such a need. (See, e.g., Ensign
Bickford Realty Corp. v. City Council (1977) 68 Cal. App. 3d 467, 477-478.) In
addition, of course, a municipality may impose land use limitations on the height
of buildings, set-back requirements, density limits (lot size and number of units
per lot), bedroom requirements and a variety of other use restrictions. (See, e.g.,
Griffin Development Co. v. City of Oxnard (1985) 39 Cal. 3d 256, 265-266.)
       As a general matter, so long as a land use regulation does not constitute a
physical taking or deprive a property owner of all viable economic use of the
property, such a restriction does not violate the takings clause insofar as it governs
                                           32
a property owner‘s future use of his or her property,12 except in the unusual
circumstance in which the use restriction is properly found to go ―too far‖ and to
constitute a ―regulatory taking‖ under the ad hoc, multifactored test discussed by
the United States Supreme Court in Penn Central Transp. Co. v. New York City
(1978) 438 U.S. 104 (Penn Central). (See Lingle, supra, 544 U.S. at pp. 538-
539.)13 Where a restriction on the use of property would not constitute a taking of
property without just compensation if imposed outside of the permit process, a
permit condition imposing such a use restriction does not require a permit
applicant to give up the constitutional right to just compensation in order to obtain
the permit and thus does not constitute ―an exaction‖ so as to bring into play the
unconstitutional conditions doctrine. (See, e.g., Powell v. County of Humboldt
(2014) 222 Cal. App. 4th 1424, 1435-1441.)
       As noted, the legislative history of the ordinance in question establishes that
the City of San Jose found there was a significant and increasing need for
affordable housing in the city to meet the city‘s regional share of housing needs
under the California Housing Element Law and that the public interest would best
be served if new affordable housing were integrated into economically diverse


12      Special considerations and principles come into play with regard to a
municipality‘s application of such limitations to existing uses that do not conform
to the municipality‘s newly imposed restrictions — that is, to preexisting
nonconforming uses. (See generally 8 Witkin, Summary of Cal. Law (10th ed.
2005) Constitutional Law, §§ 1040-1045, pp. 636-645.) The ordinance at issue
applies only to residential units that are to be constructed or rehabilitated in the
future.
13     The factors identified in Penn Central include the ―economic impact of the
regulation on the claimant,‖ ―the extent to which the regulation has interfered with
distinct investment-backed expectations,‖ and ―the character of the governmental
action.‖ (Penn Central, supra, 438 U.S. at p. 124.)



                                         33
development projects, and that it enacted the challenged ordinance in order to
further these objectives. The objectives of increasing the amount of affordable
housing in the city to comply with the Housing Element Law and of locating such
housing in economically diverse developments are unquestionably constitutionally
permissible purposes. (See, e.g., Santa Monica Beach, supra, 19 Cal.4th at p. 970;
Home Builders Assn. v. City of Napa (2009) 90 Cal. App. 4th 188, 195 (City of
Napa).) CBIA does not argue otherwise.
       There are a variety of conditions or restrictions that a municipality could
impose on new residential development in an effort to increase the community‘s
stock of affordable housing and promote economically diverse residential
developments. For example, a municipality might attempt to achieve these
objectives by requiring all new residential developments to include a specified
percentage of studio, one-bedroom, or small-square-footage units, on the theory
that smaller units are more likely to be affordable to low or moderate income
households than larger units. Although such use restrictions might well reduce the
value of undeveloped property or lessen the profits a developer could obtain in the
absence of such requirements, CBIA cites no authority, and we are aware of none,
suggesting that such use restrictions would constitute a taking of property outside
the permit process or that a permit condition that imposes such use restrictions on
a proposed development would constitute an exaction under the takings clause that
would be subject to the Nollan/Dolan test.
       Here, the challenged ordinance seeks to increase the city‘s stock of
affordable housing and promote economically diverse residential projects by
placing controls on the sales price of a portion of a developer‘s on-site for-sale
units rather than by placing restrictions on the size or other features of a portion of
the for-sale units. But the fact that the ordinance imposes price controls rather
than other use restrictions in order to accomplish its legitimate purposes does not
                                          34
render such price controls an exaction or support application of a constitutionally
based judicial standard of review that is more demanding than that applied to other
land use regulations. The governing federal and state authorities plainly establish
that price controls, like other forms of regulation, are, as a general matter, a
constitutionally permissible means to achieve a municipality‘s legitimate public
purposes. (See, e.g., Nebbia v. New York (1934) 291 U.S. 502, 539 [―Price
control, like any other form of regulation, is unconstitutional only if arbitrary,
discriminatory, or demonstrably irrelevant to the policy the legislature is free to
adopt, and hence an unnecessary and unwarranted interference with individual
liberty‖]; Permian Basin Area Rate Cases (1968) 390 U.S. 747, 768 [―It is plain
that the Constitution does not forbid the imposition, in appropriate circumstances,
of maximum prices upon commercial and other activities. A legislative power to
create price ceilings has, in ‘countries where the common law prevails,’ been
‘customary from time immemorial‘ ‖ (italics added)]; accord, Pennell v. San Jose
(1988) 485 U.S. 1, 11-14 (Pennell); Yee, supra, 503 U.S. at pp. 528-530; Santa
Monica Beach, supra, 19 Cal.4th at p. 967; Kavanau v. Santa Monica Rent
Control Bd. (1997) 16 Cal. 4th 761, 771-777 (Kavanau); Calfarm Ins. Co. v.
Deukmejian (1989) 48 Cal. 3d 805, 816 (Calfarm); Birkenfeld v. City of Berkeley
(1976) 17 Cal. 3d 129, 165 (Birkenfeld).)
       Furthermore, as we explained in Santa Monica Beach, supra, 19 Cal. 4th
952, the United States Supreme Court has held that one of the constitutionally
permissible purposes that justifies the imposition of limits on the rent a landlord
may charge his or her tenants is ―that of ‗ ―prevent[ing] excessive and
unreasonable rent increases‖ caused by the ―growing shortage of and increasing
demand for housing‖ ‘ within a municipality.‖ (Id. at p. 969, quoting Pennell,
supra, 485 U.S. at p. 12.) There is no reason that a municipality‘s comparable
interest in combatting the excessive sale prices of housing that are caused by the
                                          35
growing shortage of and increasing demand for housing, and that deny moderate
and lower income families the opportunity to reside within the city, does not
similarly justify the city‘s imposition of price controls on a portion of the units that
are offered for sale in a proposed new residential development. (Accord, Pennell,
supra, at pp. 12-13 [recognizing that ―a legitimate and rational goal of price or rate
regulation is the protection of consumer welfare‖ and upholding a rent control
ordinance that permitted ― ‗hardship to a tenant‘ ‖ to be considered in determining
the reasonableness of a landlord‘s proposed rent increase].)
       A municipality‘s authority to impose price controls on developers is, of
course, unquestionably subject to constitutional limits. In this court‘s decision in
Kavanau, supra, 16 Cal.4th at pages 771-777, we discussed the constitutional
restrictions placed on price controls by the due process and takings clauses, and
explained that such controls would be unconstitutional if they are found to be
confiscatory, that is, if they deny a property owner a fair and reasonable return on
its property. (See Birkenfeld, supra, 17 Cal.3d at p. 165; Calfarm, supra, 48
Cal.3d at pp. 816-817.) In this case, however, the ordinance has not yet been
applied to any proposed development, and there is no indication that application of
price controls on 15 percent of a development‘s on-sale units, along with the
availability of economically advantageous density bonuses, exemptions from on-
site parking requirements, and financial subsidies, would produce a confiscatory
result. (See Penn Central, supra, 438 U.S. at pp. 130-131 [― ‗Taking‘
jurisprudence does not divide a single parcel into discrete segments and attempt to
determine whether rights in a particular segment have been entirely abrogated. In
deciding whether a particular governmental action has effected a taking, this Court
focuses rather both on the character of the action and on the nature and extent of
the interference with rights in the parcel as a whole.‖].) Indeed, in this facial


                                          36
challenge to the ordinance, CBIA does not claim that the requirements imposed by
the ordinance will have a confiscatory effect.
       Further, although we explained in Kavanau that past decisions have
generally applied a ―confiscatory‖ analysis to challenges to price controls that are
premised on either the takings clause or the due process clause — ―focusing on the
regulation‘s impact and investors‘ ability to earn a fair return‖ (Kavanau, supra,
16 Cal.4th at p. 776, citing Duquesne Light Co. v. Barasch (1989) 488 U.S. 299,
305; FCC v. Florida Power Corp. (1987) 480 U.S. 245, 250-254) — we also
observed in Kavanau that several high court cases indicate that other takings
analyses also apply to price controls (Kavanau, supra, at p. 777, citing Yee, supra,
503 U.S. at p. 529; Pennell, supra, 485 U.S. at pp. 8-14.) These latter cases
indicate that price controls may be impermissible if found to constitute a
―regulatory taking‖ under the ad hoc, multifactored test set forth in Penn Central,
supra, 438 U.S. 104. (See, e.g., Yee, supra, 503 U.S. at p. 529-531.) Here,
however, CBIA has expressly disclaimed any reliance on the Penn Central
doctrine.
       As we have explained, an ordinance that places nonconfiscatory price
controls on the sale of residential units and does not amount to a regulatory taking
would not constitute a taking of property without just compensation even if the
price controls were applied to a property owner who had not sought a land use
permit. Accordingly, the inclusionary housing ordinance‘s imposition of such
price controls as a condition of a development permit does not constitute the
imposition of an exaction for purposes of the unconstitutional conditions doctrine
under the takings clause.
       In maintaining its contrary view that the San Jose inclusionary housing
requirement constitutes an exaction that compels a developer to convey a property
interest to the city as a condition of development, CBIA relies primarily upon the
                                         37
discussion of exactions in this court‘s recent decision in Sterling Park, L.P. v. City
of Palo Alto (2013) 57 Cal. 4th 1193, 1207 (Sterling Park), a case which also
involved an affordable housing ordinance. In part VI., post, we describe the
specific legal issue that was presented in Sterling Park and this court‘s holding in
that case, and explain why CBIA‘s reliance on the Sterling Park decision itself is
not well founded. At this juncture, we explain why, whether or not the San Jose
inclusionary housing requirement at issue here is properly viewed as an exaction
for purposes of the procedural statute that was at issue in Sterling Park, the San
Jose inclusionary housing requirement does not require a developer to convey or
dedicate to the city a property interest as a condition of development and therefore
is not an exaction for purposes of the unconstitutional conditions doctrine as
applied in the takings context.
       CBIA first contends that the ordinance should be viewed as requiring the
owner to convey property to the city as a condition of development because, by
requiring the developer to sell at a below market (affordable) price a portion of the
units that it could otherwise sell at market value, the ordinance ―divests the owner
of the difference, in money, between the market value of the property and the
affordable price of the property.‖ To begin with, however, because the San Jose
ordinance makes available a number of economically beneficial incentives —
including a density bonus, a reduction in parking requirements, and potential
financial subsidies — to developers who choose to comply with the affordable
housing requirements by providing on-site affordable housing units, it is not the
case that the San Jose ordinance will necessarily reduce a developer‘s revenue or
profit from what the developer could earn by selling all of the units at market rate,
or will do so either in the ―great majority of cases‖ (see San Remo Hotel, supra, 27
Cal.4th at p. 673), frequently, or, indeed, in any instance. In this facial challenge


                                          38
to the ordinance, CBIA has not and cannot show that the ordinance will have such
an effect.14
       In any event, it is well established that the fact that a land use regulation
may diminish the market value that the property would command in the absence of
the regulation — i.e., that the regulation reduces the money that the property
owner can obtain upon sale of the property — does not constitute a taking of the
diminished value of the property. Most land use regulations or restrictions reduce
the value of property; in this regard the affordable housing requirement at issue
here is no different from limitations on density, unit size, number of bedrooms,
required set-backs, or building heights. (See, e.g., Griffin Development Co. v. City
of Oxnard, supra, 39 Cal.3d at p. 267 [―most land use regulations have ‗the
inevitable effect of reducing the value of regulated properties‘ ‖].) Although the
magnitude of a regulation‘s economic impact upon a property owner is one factor
that is relevant in determining whether there is a regulatory taking under the Penn
Central test (see Penn Central, supra, 438 U.S. at p. 124), as already noted CBIA
explicitly does not contend that the ordinance constitutes a regulatory taking under
Penn Central. Past cases establish that the potential reduction in a developer‘s
profit does not in itself amount to a taking or a required dedication of property or
render the ordinance‘s price controls an exaction of property, as CBIA asserts.
(Penn Central, supra, at pp. 124-126; Penna. Coal Co. v. Mahon (1922) 260 U.S.
393, 413 [―Government hardly could go on if to some extent values incident to
property could not be diminished without paying for every such change in the

14      Because the ordinance will not necessarily lead to a reduction in the profit a
developer would obtain in the absence of the ordinance, CBIA cannot properly
assert that the ordinance, on its face, requires a developer to ―subsidize‖ those
households who purchase affordable units.



                                          39
general law‖]; Permian Basin Area Rate Cases, supra, 390 U.S. at p. 769 [―No
constitutional objection arises from the imposition of maximum prices merely
because . . . the value of regulated property is reduced as a consequence of
regulation‖]; Fisher v. City of Berkeley (1984) 37 Cal. 3d 644, 685-686.)
       CBIA additionally maintains that the challenged ordinance does constitute
an exaction because it assertedly requires a developer to convey a property interest
to the city by virtue of the section of the ordinance that is intended to ensure that
the units that are initially made available as affordable housing units will continue
to be affordable in the future, or at least that the city will retain the same number
of affordable units upon resale. (S.J.M.C. § 5.08.600.) Contrary to CBIA‘s
assertion, however, this provision of the ordinance does not require a developer to
convey a property interest to the city. This feature of the ordinance operates in the
future on a person who has purchased an affordable unit, rather than on the
developer, placing a restriction on the affordable unit owner‘s use of his or her
property. Because this feature of the ordinance places no additional requirement
or burden on the developer, it clearly does not take, or impose an exaction upon,
the developer’s property. Unlike the Palo Alto inclusionary housing ordinance at
issue in Sterling Park, supra, 57 Cal.4th at page 1207, which CBIA analogizes to
the challenged ordinance, the San Jose ordinance does not require that the
developer grant the city an option to purchase each affordable unit when the unit is
up for sale or resale.15

15     Although an option to purchase is one type of document that may be
included to ensure the continued affordability of an affordable unit under the San
Jose ordinance, the applicable section of the ordinance does not require the
developer to grant an option to purchase to the city either on the initial sale or
resale of an affordable housing unit, and the section lists a large number of
alternative documents and mechanisms that may be used to preserve the number of
affordable housing units. (See S.J.M.C. § 5.08.600 A., quoted ante, pp. 17-18.)
                                                            (footnote continued on next page)

                                          40
        Moreover, CBIA does not contend that the section of the ordinance in
question constitutes a taking of an affordable unit owner’s property that requires
just compensation, and no such claim could plausibly be made. Under the
provision in question, an individual who is permitted to purchase an affordable
housing unit at a below market, affordable housing price will do so on the explicit
condition and clear understanding that if and when he or she sells the unit, he or
she is required to sell the unit at an affordable housing price, and that if, instead,
the unit is sold at market rate, under the ―shared appreciation document[]‖ that
must be agreed upon by the purchaser, ―the difference between the market rate
value of the inclusionary unit and the affordable housing cost, plus a share of
appreciation realized from an unrestricted sale in such amounts as deemed
necessary by the city to replace the inclusionary unit‖ must be placed into an
affordable housing fund that is to be used exclusively to provide housing to lower
and moderate income households. (S.J.M.C. §§ 5.08.600 A., 5.08.700.)16 Just as
the ordinance‘s restriction on the developer‘s use of its property does not
constitute a compensable taking or exaction (see, ante, pp. 32-37), an individual
who has purchased an affordable housing unit under the use restriction imposed by
this section of the ordinance cannot tenably claim that such property has been
taken without just compensation when he or she is subsequently required, upon


(footnote continued from previous page)

Accordingly, in this facial challenge, the San Jose ordinance cannot properly be
equated with the ordinance at issue in Sterling Park.
16     Thus, like the long-term rental unit in-lieu fee that was upheld by this court
in San Remo Hotel, supra, 27 Cal. 4th 643, the captured amount will be utilized to
replace the affordable housing unit that would be lost if such a unit is resold at
market rate, directly offsetting the adverse impact that such resale would have on
the number of existing affordable housing units in the city.


                                           41
resale of the unit, to comply with the use restriction — a restriction that obviously
is reasonably related to preserving the affordable housing policy from which the
affordable housing unit owner has directly benefited.
       In addition, contrary to CBIA‘s contention, the fact that the ordinance
requires restrictions upon resale to be recorded against the residential development
and all inclusionary units does not transform these requirements into property
interests possessed by the city. Recordation simply assures that would-be
purchasers of the affordable units are on notice regarding the restrictions relating
to resale and is no different from the routine recording of other types of land use
restrictions that are intended to continue for a specified period of time.
       In sum, for all of the foregoing reasons, the basic requirement imposed by
the challenged ordinance — conditioning the grant of a development permit for
new developments of more than 20 units upon a developer‘s agreement to offer for
sale at an affordable housing price at least 15 percent of the on-site for-sale units
— does not constitute an exaction for purposes of the takings clause so as to bring
into play the unconstitutional conditions doctrine under the Nollan, Dolan, and
Koontz decisions.
       Finally, the Koontz decision further makes clear that so long as a permitting
authority offers a property owner at least one alternative means of satisfying a
condition that does not violate the takings clause, the property owner has not been
subjected to an unconstitutional condition. (Koontz, supra, 570 U.S. at p. __ [186
L.Ed.2d at pp. 712, 713].) Accordingly, because the requirement that a developer
offer at least 15 percent of a development‘s for-sale units at an affordable housing
price does not violate the Nollan/Dolan doctrine, it follows that the affordable
housing requirement of the San Jose ordinance as a whole — including the
voluntary off-site options and in lieu fee that the ordinance makes available to a


                                          42
developer — does not impose an unconstitutional condition in violation of the
takings clause.

       V. Does the passage in San Remo Hotel, supra, 27 Cal. 4th 643, 671,
relied on by CBIA, apply to the affordable housing condition imposed by San
Jose’s inclusionary housing ordinance?
       CBIA also rests its facial challenge to the validity of the San Jose ordinance
upon a passage in this court‘s decision in San Remo Hotel, supra, 27 Cal.4th at
page 671. CBIA characterizes this portion of the San Remo Hotel decision as
resting upon an application of the unconstitutional conditions doctrine, but we
have demonstrated that doctrine is not applicable here because the ordinance does
not effect an exaction. We note, however, that the passage in question in San
Remo Hotel did not itself refer to that doctrine and the Court of Appeal decision in
City of Patterson, supra, 171 Cal. App. 4th 886, upon which CBIA also relies, did
not analyze the passage in San Remo Hotel as an aspect of the unconstitutional
conditions doctrine. Accordingly, notwithstanding our rejection of CBIA‘s
unconstitutional conditions claim, we shall consider whether the passage in San
Remo Hotel upon which CBIA relies should properly be interpreted as applicable
to the challenged inclusionary housing ordinance.
       CBIA proffers its argument in the face of the holding of the Court of
Appeal in City of Napa, supra, 90 Cal. App. 4th 188, a case involving a facial
constitutional challenge to an inclusionary housing ordinance very similar to the
San Jose ordinance at issue here. There, the Court of Appeal held that the
ordinance was properly evaluated pursuant to the ordinary standard of review
generally applicable to land use regulations. Applying that standard, the City of




                                         43
Napa court held that the challenged inclusionary housing ordinance was
constitutionally valid. (90 Cal.App.4th at pp. 195-197.)17
       CBIA contends, however, that this court‘s decision in San Remo Hotel,
supra, 27 Cal. 4th 643, which was decided after City of Napa, supra, 90
Cal. App. 4th 188, should be interpreted to limit inclusionary housing requirements
only to those that are reasonably related to the adverse impacts that are caused by
or attributable to the proposed developments that are subject to the ordinance — in
effect, to requirements that satisfy something similar to the Nollan/Dolan test.
       In San Remo Hotel, supra, 27 Cal. 4th 643, the land use restriction at issue
was a legislatively adopted ordinance aimed at preserving the amount of existing
long-term rental housing units in the city. The ordinance required any property
owner who proposed to convert existing long-term rental units to short-term
tourist units either to provide a comparable number of long-term rental units at
another location or to pay an in lieu fee into a fund dedicated exclusively to the
acquisition or construction of long-term rental units in the city. Evaluating the


17      At the time of the City of Napa decision, the controlling United States
Supreme Court decision provided that a land use regulation ―effects a taking if the
ordinance does not substantially advance legitimate state interests . . . .‖ (Agins v.
Tiburon (1980) 447 U.S. 255, 260.) The City of Napa decision applied that
standard in upholding the inclusionary housing ordinance. Three years later, in
Lingle, supra, 544 U.S. 528, the federal high court held that the ―substantially
advance‖ standard set out in Agins is not an appropriate standard for determining
when a taking of property has occurred, and instead that the categorical and
regulatory taking categories described in Penn Central, supra, 438 U.S. 104,
constitute the appropriate taking standards. (Lingle, supra, 544 U.S. at pp. 540-
545.) After Lingle, the California Court of Appeal, in Action Apartment Assn. v.
City of Santa Monica (2008) 166 Cal. App. 4th 456, 467-471, upheld the validity of
an inclusionary housing ordinance against a facial constitutional challenge,
rejecting the plaintiffs‘ claim that under Lingle the ordinance was subject to the
Nollan/Dolan standard of review.



                                         44
validity of the in lieu fee that had been imposed on the property owner in that case,
this court held in San Remo Hotel that the challenged fee was valid because it was
reasonably related to mitigating the impact that the landowner‘s proposed
conversion would have on the preservation of long-term rental housing in the city.
(San Remo Hotel, supra, 27 Cal.4th at pp. 672-679.)
       CBIA relies on one passage in the San Remo Hotel opinion that it asserts
indicates the conditions or requirements imposed by San Jose‘s inclusionary
housing ordinance are valid solely if they bear a reasonable relationship to the
deleterious public impacts attributable to the developments that are subject to the
ordinance. As we explain, properly interpreted, the passage in San Remo Hotel
does not support CBIA‘s contention.
       The passage in question in San Remo Hotel is contained in a paragraph
responding to and rejecting an argument, based upon a hypothetical ordinance,
that had been advanced by the plaintiffs in that case. In asserting that the
legislatively prescribed long-term rental replacement fee before the court in San
Remo Hotel should be evaluated under the Nollan/Dolan heightened scrutiny
standard, the plaintiffs in San Remo Hotel warned of ―the danger a local legislative
body will use such purported mitigation fees — unrelated to the impacts of
development — simply to fill its coffers‖ and hypothesized that ―absent careful
constitutional scrutiny a city could ‗put zoning up for sale‘ by, for example,
‗prohibit[ing] all development except for one-story single-family homes, but
offer[ing] a second story permit for $20,000, an apartment building permit for
$10,000 per unit, a commercial building permit for $50,000 per floor, and so
forth.‘ ‖ (San Remo Hotel, supra, 27 Cal.4th at p. 670.)
       In response to the plaintiffs‘ argument, the opinion in San Remo Hotel first
declined ―to extend heightened takings scrutiny to all development fees‖ and
instead adhered to the distinction drawn in earlier decisions of this court ―between
                                         45
ad hoc exactions and legislatively mandated, formulaic mitigation fees.‖ (San
Remo Hotel, supra, 27 Cal.4th at pp. 670-671, citing Ehrlich, supra, 12 Cal. 4th
854, Landgate, Inc. v. California Coastal Com. (1998) 17 Cal. 4th 1006, and Santa
Monica Beach, supra, 19 Cal. 4th 952.) The opinion explained: ―While
legislatively mandated fees do present some danger of improper leveraging, such
generally applicable legislation is subject to the ordinary restraints of the
democratic political process. A city council that charged extortionate fees for all
property development, unjustified by mitigation needs, would likely face
widespread and well-financed opposition at the next election. Ad hoc individual
monetary exactions deserve special scrutiny mainly because, affecting fewer
citizens and evading systematic assessment, they are more likely to escape such
political controls.‖ (San Remo Hotel, supra, at p. 671.)
       The following paragraph in San Remo Hotel then set forth the court‘s
response to the plaintiffs‘ hypothetical: ―Nor are plaintiffs correct that, without
Nollan/Dolan/Ehrlich scrutiny, legislatively imposed development mitigation fees
are subject to no meaningful means-ends review. As a matter of both statutory
and constitutional law, such fees must bear a reasonable relationship, in both
intended use and amount, to the deleterious public impact of the development.
(Gov. Code, § 66001; Ehrlich, supra, 12 Cal.4th at pp. 865, 867 (plur. opn. of
Arabian, J.); id. at p. 897 (conc. opn. of Mosk, J.); Associated Home Builders etc.,
Inc. v. City of Walnut Creek (1971) 4 Cal. 3d 633, 640.) Plaintiffs‘ hypothetical
city could only ‗put [its] zoning up for sale‘ in the manner imagined if the ‗prices‘
charged, and the intended use of the proceeds, bore a reasonable relationship to the
impacts of the various development intensity levels on public resources and
interests. While the relationship between means and ends need not be so close or
so thoroughly established for legislatively imposed fees as for ad hoc fees subject
to Ehrlich, the arbitrary and extortionate use of purported mitigation fees, even
                                          46
where legislatively mandated, will not pass constitutional muster.‖ (San Remo
Hotel, supra, 27 Cal.4th at p. 671, italics added.)
         CBIA contends that the italicized sentence just quoted should be interpreted
to mean that the conditions imposed by the San Jose ordinance — requiring
developments of 20 or more units to make 15 percent of their on-site for-sale units
available for sale at affordable housing prices — would be valid only if those
requirements ―bear a reasonable relationship, in both intended use and amount, to
the deleterious public impact of the development.‖ (San Remo Hotel, supra, 27
Cal.4th at p. 671.) For several reasons, we conclude that CBIA‘s contention lacks
merit.
         First, there is no indication that the passage in San Remo Hotel was
intended to apply to permit conditions, like the price controls imposed by the
challenged inclusionary housing ordinance, that regulate or place limits upon the
use of a property owner‘s property, rather than solely to conditions that require an
applicant to pay a monetary fee as a condition of obtaining a permit. The language
of the passage itself speaks specifically of ―fees,‖ not to conditions limiting the use
of property, and, as noted, the passage in San Remo Hotel was a direct response to
the concern expressed by the plaintiffs in that case that a permitting authority
would ―use such purported mitigation fees — unrelated to the impacts of
development — simply to fill its coffers.‖ (San Remo Hotel, supra, 27 Cal.4th at
p. 670.) In light of ―the special vulnerability of land use permit applicants to
extortionate demands for money‖ (Koontz, supra, 570 U.S. at p. __ [186 L.Ed.2d
at p. 717]), the passage is reasonably understood as applying to permit conditions
that require the payment of monetary fees.
         Second, as we explain, a close reading of the entire paragraph containing
the italicized sentence discloses that the paragraph is explicitly addressed and
applies only to ―development mitigation fees‖ (San Remo Hotel, supra, 27 Cal. 4th
47
at p. 671, italics added) — that is, to fees whose purpose is to mitigate the effects
or impacts of the developments on which the fee is imposed — and does not
purport to apply to price controls or other land use restrictions that serve a broader
constitutionally permissible purpose or purposes unrelated to the impact of the
proposed development.
       To begin, the initial sentence of the paragraph is explicitly limited to
―legislatively imposed development mitigation fees . . . .‖ (San Remo Hotel,
supra, 27 Cal.4th at p. 671, italics added.) Next, the term ―fee‖ as used in the
statute cited after the second sentence of the passage — Government Code section
66001, a key provision of California‘s Mitigation Fee Act — is statutorily defined
to mean ―a monetary exaction . . . that is charged by a local agency to the
applicant in connection with approval of a development project for the purpose of
defraying all or a portion of the cost of public facilities related to the development
project . . . .‖ (Gov. Code, § 66000, subd. (b), italics added.) The term ―fee‖ does
not purport to encompass use restrictions, and certainly not use restrictions that are
imposed for a different purpose. Further, the portions of the plurality and
concurring opinion in Ehrlich, supra, 12 Cal.4th at pages 865, 867, 895, and of the
majority opinion in Associated Home Builders, supra, 4 Cal.3d at page 640, to
which this paragraph in San Remo Hotel refers, similarly all involved development
mitigation fees whose purpose was to mitigate the effects of the proposed
developments, not use restrictions that were designed to serve other purposes.
Finally, the concluding sentence of the paragraph again refers explicitly to
―purported mitigation fees‖ (italics added), not to other types of permit conditions.
       Viewed in isolation, the third sentence of the paragraph — referring to the
plaintiffs‘ suggestion that a hypothetical city might put up its zoning for sale —
could conceivably be read broadly to refer to any type of development fee.
However, when viewed in the context of the paragraph as a whole, and
                                          48
particularly having in mind the paragraph‘s focus on a ―meaningful means-end
review‖ (San Remo Hotel, supra, 27 Cal.4th at p. 671), it appears clear that the
entire paragraph applies only to development mitigation fees ― and not to price
controls or other land use conditions or requirements (i.e., ―means‖) that are
imposed on proposed developments for a constitutionally permissible purpose
(i.e., ―end‖) other than mitigating the impact of the proposed development.
Nothing in San Remo Hotel purported to repudiate existing authority such as the
decision in City of Napa, supra, 90 Cal. App. 4th 188, applying ordinary judicial
standards of review to land use regulations of the type involved in the present
case.18
          In San Remo Hotel, supra, 27 Cal. 4th 643, the long-term rental unit
replacement requirement (and the related in-lieu fee) that was at issue was
explicitly intended to mitigate the adverse effect that a proposed conversion of
long-term rental units into tourist units would have on the city‘s stock of long-term
rental units. (Id. at p. 650.) Thus, the court‘s means-end analysis in that case was
understandably and properly focused upon whether the fee was reasonably related
to mitigating the impact of the proposed conversion. In the present case, as well,
one of the purposes of the challenged ordinance is to alleviate the impacts that

18      In stating that ―[a]s a matter of both statutory and constitutional law,
[legislatively imposed development mitigation] fees must bear a reasonable
relationship, in both intended use and amount, to the deleterious public impact of
the development‖ (San Remo Hotel, supra, 27 Cal.4th at p. 671), the opinion in
San Remo Hotel did not indicate whether the ―constitutional law‖ to which the
passage refers was a reference to due process or takings principles. Because the
ordinance in this case does not impose a development mitigation fee, we have no
occasion to explore that jurisprudential question, or to discuss how the constraints
imposed on legislatively prescribed development mitigation fees by the federal or
state Constitution compare with the constraints imposed by the Mitigation Fee
Act.



                                           49
proposed market-rate residential development would have on the city‘s affordable
housing needs.19
       Here, however, the ordinance makes clear that its purpose goes beyond
mitigating the impacts attributable to the proposed developments that are subject
to the ordinance. The San Jose ordinance is additionally aimed at a number of
distinct but nonetheless important and constitutionally permissible public
purposes, namely (1) to increase the amount of affordable housing in San Jose so
that the municipality can meet its responsibility of providing an adequate supply of
housing for individuals and families at all income levels and, at the same time,
(2) to assure that new affordable housing is distributed throughout the city in
economically diverse developments, avoiding the problems and detrimental effects
that municipalities have experienced in the past when low income housing is
relegated to separate, isolated locations within the community. Like other zoning
or land use regulations that are intended to shape and enhance the character and
quality of life of the community as a whole, San Jose‘s inclusionary housing
ordinance is intended to advance purposes beyond mitigating the impacts or
effects that are attributable to a particular development or project and instead ―to


19      As noted above (ante, p. 13), the ordinance identifies two distinct adverse
impacts that new market rate residential developments have upon the city‘s
existing affordable housing problem. First, new market rate housing
developments without affordable units use a portion of the limited existing land in
the city that is available for affordable housing and drive up the price of the
remaining land, reducing the opportunities for the construction of affordable
housing. Second, new residents of market rate housing create a demand for new
employees to service the needs of the new residents, and many of the needed new
employees (for example, teachers, transportation workers, etc.) will earn incomes
that are not adequate for market rate housing in the city. As a result, new market
rate housing exacerbates the city‘s affordable housing problem.



                                         50
produce a widespread public benefit‖ (Penn Central, supra, 438 U.S. at p. 134,
fn. 30) that inures generally to the municipality as a whole, providing such
benefits to residents of new market-rate housing as well as to the other residents of
the community.
       When a municipality enacts a broad zoning law that designates different
areas of the community for single-family housing, multiunit residences, and
commercial ventures, the validity of the law does not depend upon a judicial
means-end determination that focuses exclusively on the restrictions‘ relationship
to the adverse impact that would result from an alternative use of a particular
parcel or a particular proposed project. (See, e.g., Lingle, supra, 544 U.S. at
pp. 544-545; Penn Central, supra, 438 U.S. at pp. 133-135; HFH, Ltd. v. Superior
Court, supra, 15 Cal.3d at pp. 520-521.) Similarly, when a municipality enacts a
broad inclusionary housing ordinance to increase the amount of affordable housing
in the community and to disperse new affordable housing in economically diverse
projects throughout the community, the validity of the ordinance does not depend
upon a showing that the restrictions are reasonably related to the impact of a
particular development to which the ordinance applies. Rather, the restrictions
must be reasonably related to the broad general welfare purposes for which the
ordinance was enacted.
       Unlike the decision in San Remo Hotel, in which we addressed a
development fee that was intended solely to mitigate the adverse effect of the
proposed conversion of long-term rental units to tourist units, in this court‘s earlier
decision in Ehrlich, supra, 12 Cal. 4th 854, we had occasion to consider, among
other issues, the validity of a land use permit condition or requirement that was
intended, like the affordable housing condition at issue here, to serve a
constitutionally permissible public purpose other than mitigating the impact of the
proposed development project. For this reason, the Ehrlich decision provides
                                          51
useful guidance in ascertaining the standard under which the validity of the San
Jose inclusionary housing ordinance is properly evaluated.
       In Ehrlich, supra, 12 Cal. 4th 854, the developer challenged the validity of
two different types of development conditions that the defendant city had imposed
as a condition of the plaintiff‘s proposed development: (1) a recreational-facility
replacement fee and (2) a public art requirement. The court in Ehrlich first held
that the ad hoc recreational-facility replacement fee that had been imposed in that
case should properly be evaluated under the Nollan/Dolan standard (Ehrlich,
supra, at pp. 874-881 (plur. opn. of Arabian, J.); id. at pp. 899-901 (conc. opn. of
Mosk, J.)), and, as such, the amount of the fee was required to be roughly
proportional to the adverse public impact attributable to the loss of property
reserved for private recreational use that would result from the developer‘s
proposed project. (Id. at pp. 882-885 (plur. opn. of Arabian, J.); id. at pp. 901-902
(conc. opn. of Mosk, J.).) Applying the Nollan/Dolan standard, the court in
Ehrlich concluded that the record was insufficient to support the amount of the
recreational-facility replacement fee that had been imposed in that case. (Id. at
pp. 884-885 (plur. opn. of Arabian, J.); id. at pp. 901-902 (conc. opn. of
Mosk, J.).)
       By contrast, with respect to the public art condition — which required the
developer either (1) to pay into the city art fund a fee equal to 1 percent of the total
building valuation, or (2) to contribute an approved work of public art of an
equivalent value that could be placed on site or donated to the city for placement
elsewhere — the court in Ehrlich did not evaluate the validity of the condition by
asking whether or not the amount of the required fee or value of the work of art
was reasonably related to the adverse impact that the proposed development would
have on the existing state of public art in the city. The purpose of the public art
requirement in question was not to replace existing public art that would be
                                          52
eliminated by a proposed project or to mitigate any adverse impact on the amount
of public art in the community that would result from the proposed development.
Instead, the purpose of the public art requirement was to increase the works of
public art that are present in the community for the general benefit of the
community as a whole, by requiring all future large development projects to
provide some public art or to pay an in lieu fee to be used for the acquisition of
public art in another location. Given this purpose, application of a legal test that
would limit all public art requirements only to those requirements that mitigate the
impact of a proposed project would have resulted in the invalidation of the
challenged condition. Instead, in Ehrlich this court upheld the validity of the
public art requirement (including the related in lieu public art fee) upon finding
that the requirement (and related in lieu fee) was reasonably related to the
constitutionally legitimate public purpose of increasing the amount of publicly
accessible works of art for the benefit of the community and the public as a whole.
(Ehrlich, supra, 12 Cal.4th at pp. 885-886 (plur. opn. of Arabian, J.); id. at p. 902
(conc. opn. of Mosk, J.); id. at p. 907 (conc. & dis. opn. of Kennard, J.); id. at
p. 912 (conc. & dis. opn. of Werdegar, J.).)
       CBIA argues that this court‘s decision upholding the validity of the public
art condition in Ehrlich, supra, 12 Cal. 4th 854, is not applicable to the affordable
housing requirement at issue here because, unlike the public art requirement, the
affordable housing requirement challenged in this case is not an ―aesthetic
control.‖ CBIA, however, fails to identify a persuasive constitutional or other
legal justification for limiting our holding in Ehrlich to development restrictions
that constitute ―aesthetic controls.‖ CBIA maintains that the requirement in
Ehrlich that a developer provide public art or pay an in lieu fee was more like
ordinary land use restrictions commonly contained in zoning or building codes
than the price controls imposed by San Jose‘s inclusionary housing ordinance.
                                          53
Whether or not that is true, as already explained, it is well established that price
controls are a constitutionally permissible form of regulation with regard to real
property as well as to other types of property or services. (See, ante, pp. 35-36.)
Accordingly, just as it would be permissible for a municipality to attempt to
increase the amount of affordable housing in the community and to promote
economically diverse developments by requiring all new residential developments
to include a specified percentage of studio, one-bedroom, or small-square-footage
units, there is no reason why a municipality may not alternatively attempt to
achieve those same objectives by requiring new developments to set aside a
percentage of its proposed units for sale at a price that is affordable to moderate or
low income households. So long as the price controls are not confiscatory and do
not constitute a regulatory taking, there is no reason such price controls should not
be evaluated under the same standard applicable to the public art requirement in
Ehrlich and other land use measures that are not subject to the Nollan/Dolan test,
namely, that such regulations must be reasonably related to a constitutionally
permissible public purpose.
       Finally, the fact that the San Jose ordinance provides a developer with the
option of paying an in lieu fee instead of providing the required on-site affordable
housing units does not provide a basis for applying the test advocated by CBIA to
the ordinance‘s affordable housing requirements as a whole. No developer is
required to pay the in lieu fee and may always opt to satisfy the ordinance by
providing on-site affordable housing units. Because an in lieu fee option is often
included in inclusionary housing ordinances to satisfy the demands of developers
who seek the flexibility that an in lieu fee alternative affords, CBIA cannot
properly rely upon the inclusion of such an option as a basis for challenging the
validity of the San Jose inclusionary housing ordinance as a whole. (Accord,
Koontz, supra, 570 U.S. at p. __ [186 L.Ed.2d at p. 712] [―We agree with
                                          54
respondent that, so long as a permitting authority offers the landowner at least one
alternative that would satisfy Nollan and Dolan, the landowner has not been
subjected to an unconstitutional condition.‖].)
       Moreover, as we have explained above, the validity of the ordinance‘s
requirement that at least 15 percent of a development‘s for-sale units be affordable
to moderate or low income households does not depend on an assessment of the
impact that the development itself will have on the municipality‘s affordable
housing situation. Consequently, the validity of the in lieu fee — which is an
alternative to the on-site affordable housing requirement — logically cannot
depend on whether the amount of the in lieu fee is reasonably related to the
development‘s impact on the city‘s affordable housing need.
       In sum, we conclude that the requirements of the inclusionary housing
ordinance at issue here do not conflict with the passage in San Remo Hotel upon
which CBIA relies. Accordingly, there is no merit to CBIA‘s contention that,
under San Remo Hotel, the ordinance is invalid on its face because the city failed
to show that the ordinance‘s inclusionary housing requirements are reasonably
related to the impact on affordable housing attributable to such developments.20

20      In Holmdel Builders Assn. v. Township of Holmdel (N.J. 1990) 583 A.2d
277, the New Jersey Supreme Court reached a similar conclusion in upholding the
validity of municipal ordinances that imposed an affordable-housing fee on new
development that was to be used to satisfy the municipality‘s obligation to provide
its ―fair share‖ of low and moderate income housing as set forth in earlier New
Jersey Supreme Court decisions. (See Southern Burlington County NAACP v.
Mount Laurel Township (N.J. 1975) 336 A.2d 713 Southern Burlington County
NAACP v. Mount Laurel Township (N.J. 1983) 456 A.2d 390.)
        Rejecting the claim that the affordable-housing fees imposed by such an
ordinance require ―a but-for causal connection or direct consequential relationship
between the private activity that gives rise to the exaction and the public activity to
which it is applied‖ (Holmdel Builders Assn., supra, 583 A.2d at p. 288), the court
held that ―[i]nclusionary zoning through the imposition of development fees is
                                                           (footnote continued on next page)

                                          55
        We acknowledge that in City of Patterson, supra, 171 Cal. App. 4th 886, a
panel of the Court of Appeal reached a contrary conclusion regarding the
applicability of the passage in San Remo Hotel to an inclusionary housing
ordinance. But, as we explain, for a number of reasons we conclude that the City
of Patterson decision was incorrect in this respect.
        In City of Patterson, supra, 171 Cal. App. 4th 886, the applicable ordinance
gave a developer the option of building affordable housing units or paying an in
lieu fee (id. at p. 890), but the appellate court decision in that case focused solely
on the question of the validity of the in lieu fee viewed in isolation. (See id. at
pp. 894-899.) At the time the development in question was first approved by the
city, the in lieu affordable-housing fee required by the applicable ordinance was
set at $734 per affordable housing unit. Three years later, however, when the
developer applied for the required building permit, the applicable in lieu fee had
increased (as a result of a very substantial reduction in the federal and state
affordable housing subsidies available to the city) to $20,946 per affordable unit.
The development agreement that had been entered into by the developer explicitly
specified that the applicable in lieu fee would be the fee in effect at the time the
building permit was issued, and further noted that the city was then in the process
of preparing an updated affordable-housing fee. In the development agreement,
the developer agreed to be bound by the revised fee schedule ― ‗provid[ed] the
same is reasonably justified.‘ ‖ (Id. at p. 895.) In bringing the City of Patterson

(footnote continued from previous page)

permissible because such fees are conducive to the creation of a realistic
opportunity for the development of affordable housing; development fees are the
functional equivalent of mandatory set-asides; and it is fair and reasonable to
impose such fee requirements on private developers when they possess, enjoy, and
consume land, which constitutes the primary resource for housing.‖ (Ibid.)


                                          56
lawsuit, the developer contended that the increased in lieu fee was not ―reasonably
justified‖ within the meaning of the agreement.
       In addressing the proper interpretation of the term ―reasonably justified‖ as
used in the development agreement, the Court of Appeal in City of Patterson,
supra, 171 Cal. App. 4th 886, initially concluded that the term should be interpreted
to mean ―that any increase in the affordable housing in lieu fee would conform to
existing law‖ (id. at p. 896), or, in other words, that the revised in lieu fee imposed
by the city would be permissible so long as the amount of the revised fee would
not violate the established legal principles governing a city‘s in lieu affordable-
housing fee. (Ibid.)
       Thereafter, in analyzing that issue, the City of Patterson court concluded
that the requirements set forth in the passage in San Remo Hotel, supra, 27 Cal. 4th
643, discussed above, constituted the applicable legal test governing the validity of
the in lieu housing fee at issue in that case. In reaching this conclusion, the City of
Patterson court reasoned: ―Upon examination, it appears that the affordable
housing in-lieu fee challenged here is not substantively different from the
replacement in-lieu fee considered in San Remo. Both are formulaic, legislatively
mandated fees imposed as conditions to developing property, not discretionary ad
hoc exactions. [Citation.] We conclude, for this reason, that the level of
constitutional scrutiny applied by the court in San Remo must be applied to City‘s
affordable housing in-lieu fee and is one of the legal requirements incorporated
into the Development Agreement.‖ (City of Patterson, supra, 171 Cal.App.4th at
p. 898.) The City of Patterson court noted that the city ―argues for no different
test.‖ (Ibid.) Applying the San Remo Hotel test, the City of Patterson court found
that because nothing in the record ―demonstrates or implies the increased fee was
reasonably related to the need for affordable housing associated with the project‖


                                          57
(City of Patterson, at p. 899), the increased fee was not reasonably justified within
the meaning of the development agreement.
       Although the affordable-housing in lieu fee at issue in City of Patterson,
supra, 171 Cal. App. 4th 886, and the long-term rental replacement fee at issue in
San Remo Hotel, supra, 27 Cal. 4th 643, shared the characteristics noted by the
Court of Appeal in City of Patterson (both were formulaic, legislatively mandated
fees), the court in City of Patterson overlooked a critical difference between the
two. Unlike the long-term rental replacement in lieu fee in San Remo Hotel, the
affordable-housing in lieu fee in City of Patterson was not imposed for the
purpose of mitigating an adverse effect that was caused by the developer but was
imposed to further the very different public purpose of increasing the stock of
affordable housing in the city to meet the need for affordable housing as
determined by the relevant county council of governments. (171 Cal.App.4th at
p. 892.) In City of Patterson, the defendant city apparently did not raise this point
or object to the application of the San Remo Hotel test, and the City of Patterson
court did not take into account this difference from the San Remo Hotel case on its
own. Moreover, the City of Patterson decision did not evaluate the ordinance‘s
affordable housing condition as a whole, and, in particular, failed to consider how
the fact that the ordinance afforded the developer the option of complying with the
condition by providing affordable housing units within the development affected
the validity of the alternative methods of complying with the ordinance‘s
affordable housing condition, including the optional in lieu fee.
       For the reasons discussed above, we disapprove the decision in Building
Industry Assn. of Central California v. City of Patterson, supra, 171 Cal. App. 4th
886, to the extent it indicates that the conditions imposed by an inclusionary
zoning ordinance are valid only if they are reasonably related to the need for
affordable housing attributable to the projects to which the ordinance applies. At
                                         58
the same time, because the question is not before us, we express no opinion
regarding the validity of the amount of the particular in lieu fee at issue in City of
Patterson or of the methodology utilized in arriving at that fee. (See id. at
pp. 891-893.)

       VI. Is this court’s recent decision in Sterling Park, supra, 57 Cal. 4th
1193, inconsistent with the conclusions reached above?
       Finally, CBIA asserts that this court‘s recent decision in Sterling Park,
supra, 57 Cal. 4th 1193, supports its contention that the test set forth in San Remo
Hotel, supra, 27 Cal. 4th 643, applies to the affordable housing requirement of the
San Jose inclusionary housing ordinance at issue here. As we explain, the legal
issue that was presented and decided in Sterling Park bears no relationship to the
issue presented here, and we conclude the Sterling Park decision does not support
CBIA‘s position in this case.
       In Sterling Park, supra, 57 Cal. 4th 1193, the issue before this court was
which of two statutes of limitation applied to the lawsuit at issue in that case. One
of the potentially applicable statutes of limitation — Government Code section
66499.37, a part of the Subdivision Map Act — was a general statute of
limitations requiring lawsuits challenging the validity of conditions attached to the
approval of a tentative or final map to be filed ―within 90 days after the date of the
decision‖ attaching the condition. The other potentially applicable statute of
limitations — Government Code section 66020, a part of the Mitigation Fee Act
— permitted a developer to protest ―the imposition of any fees, dedications,
reservations, or other exactions‖ by ―[t]endering any required payment in full‖
under protest and thereafter to file a lawsuit within 180 days after receiving notice
of the required payment.
       The underlying facts in Sterling Park, supra, 57 Cal. 4th 1193, arose out of
an inclusionary housing ordinance adopted by the City of Palo Alto that required
                                          59
housing projects involving the development of five or more acres to provide at
least 20 percent of all units as affordable units or alternatively to pay an in lieu fee
equal to 10 percent of the actual sales price or fair market price of the market rate
units. The plaintiff developer, who wished to construct 96 residential
condominiums on 6.5 acres of land in the city, entered into a development
agreement with the city in which the developer agreed to provide 10 below market
rate units and to pay an in lieu fee equal to 5.3488 percent of the actual selling
price or fair market value of the market rate units. More than a year after the
development agreement had been entered into and the developer‘s application for
a final subdivision map had been approved, at a time when construction of the new
units was nearing completion, the city demanded compliance with the below
market rate conditions set forth in the development agreement. At that juncture,
the developer, claiming that the prior agreement had been signed under duress and
that the below market rate requirements imposed by the ordinance were invalid,
submitted ―a notice of protest‖ with the city. When the city failed to respond to
the protest, the developer filed the lawsuit at issue in Sterling Park, seeking a
declaration that the below-market rate requirements were invalid and praying for
equitable relief.
       In the trial court proceedings in Sterling Park, the city moved for summary
judgment on the ground that the developer‘s lawsuit was untimely, contending that
the applicable limitations period was that set out in Government Code section
66499.37, and that under that provision the lawsuit had been filed too late. The
trial court agreed with the city and granted summary judgment in the city‘s favor;
on appeal, the Court of Appeal affirmed, holding that the provisions of
Government Code section 66020, relied upon by the developer, were not
applicable and that the action was untimely under section 66499.37. We granted
review to determine which statute of limitations — section 66020 or section
                                           60
66499.37 — governed the lawsuit in question. (Sterling Park, supra, 57 Cal.4th at
p. 1197.)
       In Sterling Park we concluded that the statute of limitations provisions of
Government Code section 66020 (part of the Mitigation Fee Act) should properly
be interpreted to apply to the affordable housing requirements imposed by the Palo
Alto inclusionary housing ordinance. In reaching that conclusion, we relied
heavily on the background and legislative purpose of the protest and statute of
limitations provisions of section 66020. We noted that section 66020 was enacted
to permit a developer who wished to challenge a fee that was a condition of
development to pay the contested fee under protest and to continue with the
construction of the development while its legal challenge to the fee went forward.
This statutory procedure embodied in section 66020 replaced the prior procedural
rule that required a developer either (1) to delay any construction until its legal
challenge to a development condition or fee was finally resolved or (2) to go
forward with the construction and be treated as having waived any challenge to the
contested requirement. (Sterling Park, supra, 57 Cal.4th at p. 1200.)
       In finding the provisions of Government Code section 66020 applicable to
the affordable housing requirement at issue in that case, we explained: ―The
procedure established in section 66020, which permits a developer to pay or
otherwise ensure performance of the exactions, and then challenge the exactions
while proceeding with the project, makes sense regarding monetary exactions. By
the nature of things, some conditions a local entity might impose on a developer,
like a limit on the number of units [citation], cannot be challenged while the
project is being built. Obviously, one cannot build a project now and litigate later
how many units the project can contain — or how large each unit can be, or the
validity of other use restrictions a local entity might impose. But the validity of
monetary exactions, or requirements that the developer later set aside a certain
                                          61
number of units to be sold below market value, can be litigated while the project is
being built. In the former situation — where the nature of the project must be
decided before construction — it makes sense to have tight time limits to
minimize the delay. In the latter situation — where the project can be built while
litigating the validity of fees or other exactions — it makes sense to allow payment
under protest followed by a challenge and somewhat less stringent time limits.‖
(Sterling Park, supra, 57 Cal.4th at pp. 1206-1207.)
       In the course of the Sterling Park opinion, we rejected the city‘s contention
that the requirements of its inclusionary housing ordinance should not be
considered ―exactions‖ as that term is used in Government Code section 66020.
We stated in this regard: ―The below market rate program is different from a land
use regulation of the type at issue in Fogarty [v. City of Chico (2007) 148
Cal. App. 4th 537] (a limit on the number of units that can be built); instead, it is
similar to a fee, dedication, or reservation under section 66020. The program
offers developers two options, either of which, by itself, would constitute an
exaction. The imposition of the in-lieu fees is certainly similar to a fee.
Moreover, the requirement that the developer sell units below market rate,
including the City‘s reservation of an option to purchase the below market rate
units, is similar to a fee, dedication, or reservation. It may be, as the City argues,
that under traditional property law, an option to purchase creates no estate in the
land. But a purchase option is a sufficiently strong interest in the property to
require compensation if the government takes it in eminent domain. [Citation.]
Compelling the developer to give the City a purchase option is an exaction under
section 66020. Because of this conclusion, we need not decide whether forcing
the developer to sell some units below market value, by itself, would constitute an
exaction under section 66020.‖ (Sterling Park, supra, 57 Cal.4th at p. 1207.)


                                          62
       As the quoted passage indicates, our decision in Sterling Park, supra, 57
Cal. 4th 1193, left open the question whether the protest procedure and statute of
limitations set forth in Government Code section 66020 would apply to the
affordable housing requirements of all inclusionary housing ordinances, including
inclusionary housing ordinances, like the San Jose ordinance at issue here, that do
not require the developer to give the city an option to purchase the affordable
housing units the developer is obligated to provide. (See, ante, p. 40, & fn. 15.)
But whether or not the affordable housing requirements of the San Jose ordinance
should be considered ―exactions‖ as that term is used in Government Code section
66020, and thus are subject to the procedural protest and statute of limitations
provisions of that statute — an issue we need not and do not decide — it is clear
that our decision in Sterling Park did not address or intend to express any view
whatsoever with regard to the legal test that applies in evaluating the substantive
validity of the affordable housing requirements imposed by an inclusionary
housing ordinance. The opinion in Sterling Park focused exclusively on the
procedural issue presented in that case and made no mention of the passage in San
Remo Hotel, supra, 27 Cal. 4th 643, or any other substantive legal test. Nothing in
Sterling Park supports CBIA‘s claim that the challenged San Jose ordinance is
subject to a judicial standard of review different from that traditionally applied to
other legislatively mandated land use development requirements.




                                          63
       VII. Conclusion
       As noted at the outset of this opinion, for many decades California statutes
and judicial decisions have recognized the critical need for more affordable
housing in this state. Over the years, a variety of means have been advanced and
undertaken to address this challenging need. We emphasize that the legal question
before our court in this case is not the wisdom or efficacy of the particular tool or
method that the City of San Jose has adopted, but simply whether, as the Court of
Appeal held, the San Jose ordinance is subject to the ordinary standard of judicial
review to which legislative land use regulations have traditionally been subjected.
       For the reasons discussed above, the judgment of the Court of Appeal is
affirmed.
                                                  CANTIL-SAKAUYE, C. J.


WE CONCUR:

WERDEGAR, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                                          64
                 CONCURRING OPINION BY WERDEGAR, J.


       I concur fully in the majority opinion, which I have signed. I write
separately to speak to the current status and meaning of the ―reasonable
relationship‖ constitutional standard set out in San Remo Hotel v. City and County
of San Francisco (2002) 27 Cal. 4th 643 (San Remo Hotel), a decision I authored
for the court.
       As explained in the majority opinion (maj. opn., ante, at pp. 45–47), in San
Remo Hotel we addressed the constitutional standard for reviewing legislatively
prescribed, formulaic mitigation fees. We first determined such fees were not
subject to the heightened means-ends scrutiny established under the takings clause
in Nollan v. California Coastal Commission (1987) 483 U.S. 825 (Nollan) and
Dolan v. City of Tigard (1994) 512 U.S. 374 (Dolan) for ad hoc, discretionary
exactions. (San Remo Hotel, supra, 27 Cal.4th at pp. 665–671.) In reaching this
conclusion, we rejected the plaintiffs‘ contention that a lack of heightened scrutiny
would mean legislatively imposed development mitigation fees would not be
subject to meaningful means-ends review, stating: ―As a matter of both statutory
and constitutional law, such fees must bear a reasonable relationship, in both
intended use and amount, to the deleterious public impact of the development. . . .
While the relationship between means and ends need not be so close or so
thoroughly established for legislatively imposed fees as for ad hoc fees subject to
Ehrlich, the arbitrary and extortionate use of purported mitigation fees, even
where legislatively mandated, will not pass constitutional muster.‖ (San Remo



                                          1
Hotel, supra, 27 Cal.4th at p. 671, citing Ehrlich v. City of Culver City (1996) 12
Cal. 4th 854 (Ehrlich) [applying Nollan and Dolan to ad hoc fees].) Applying the
constitutional standard, we then concluded the challenged housing replacement fee
bore a reasonable relationship to the loss of housing caused by conversion of hotel
rooms from residential to tourist use. (San Remo Hotel, at p. 673.)
       As the majority opinion observes, the court in San Remo Hotel did not
specify whether the constitutional provision from which it drew the reasonable
relationship test for legislatively formulated development mitigation fees was the
due process clause, the takings clause, or both. (Maj. opn., ante, at p. 49, fn. 18.)
Because the ordinance at issue in this case does not impose a mitigation fee, the
court today has no occasion to address the constitutional derivation or exact
dimensions of this reasonable relationship standard. (Ibid.) For future cases,
however, it may be helpful to note a significant change in federal constitutional
law since San Remo Hotel‘s decision, a change that suggests the reasonable
relationship test for mitigation fees may be no more demanding than the
deferential standard applicable to ordinary land use regulations under the due
process clause. (See maj. opn., ante, at pp. 23–24 [land use regulation meets due
process limitations if it bears a reasonable relationship to the public welfare].)
       At the time we decided San Remo Hotel, the United States Supreme Court‘s
takings doctrine held a land use regulation ―effects a taking if the ordinance does
not substantially advance legitimate state interests . . . .‖ (Agins v. Tiburon (1980)
447 U.S. 255, 260 (Agins).) After our decision, the high court in Lingle v.
Chevron U.S.A. Inc. (2005) 544 U.S. 528, 540–545 (Lingle) clarified that this
means-ends standard stated a due process principle, not a test for a regulatory
taking. But in the meantime, the Agins standard appears to have played a leading
role in San Remo Hotel‘s statement of a reasonable relationship standard for
legislatively formulated development mitigation fees.
       In San Remo Hotel, we outlined the broad categories of recognized takings
claims, listing last the ―substantially advance‖ standard; we then introduced the


                                           2
plaintiffs‘ claims as implicating ―the last-mentioned prong of the high court‘s
takings analysis.‖ (San Remo Hotel, supra, 27 Cal.4th at p. 665.) And as
decisional authority for the reasonable relationship test we applied to those claims,
we cited portions of the plurality opinion and of Justice Mosk‘s concurrence in
Ehrlich, both of which directly or indirectly invoked the Agins ―substantially
advance‖ takings test. (San Remo Hotel, supra, 27 Cal.4th at p. 671; see Ehrlich,
supra, 12 Cal.4th at pp. 865–867, 870, fn. 7 (plur. opn.) [equating reasonable
relationship takings standard with Nollan/Dolan scrutiny and viewing latter as
derived from ― ‗substantially advance‘ ‖ test], 897 (conc. opn. of Mosk, J.)
[viewing reasonable relationship takings standard as closer to rational basis test
than to Nollan/Dolan scrutiny, but deriving it from Agins‘s means-ends takings
principle].)
       San Remo Hotel‘s use of a means-ends analysis to evaluate the plaintiffs‘
takings claims was appropriate in light of the then-extant ―substantially advance‖
prong of federal takings law. But three years later, in Lingle, the high court
―correct[ed] course‖ (Lingle, supra, 544 U.S. at p. 548) and eliminated
means-ends analysis as a distinct prong of takings law. The court determined that
Agins‘s formula ―prescribes an inquiry in the nature of a due process, not a
takings, test, and that it has no proper place in our takings jurisprudence.‖ (Lingle,
at p. 540.) The court explained that Agins had drawn its standard from due
process cases, not takings ones, and that means-ends testing of this nature
belonged solely to due process analysis: ―The ‗substantially advances‘ formula
suggests a means-ends test: It asks, in essence, whether a regulation of private
property is effective in achieving some legitimate public purpose. An inquiry of
this nature has some logic in the context of a due process challenge, for a
regulation that fails to serve any legitimate governmental objective may be so
arbitrary or irrational that it runs afoul of the Due Process Clause. . . . But such a
test is not a valid method of discerning whether private property has been ‗taken‘
for purposes of the Fifth Amendment.‖ (Lingle, at p. 542.) The Lingle court


                                           3
further explained that Nollan and Dolan, though they both quoted the Agins
formula, actually rested on the very different principle of ― ‗ ―unconstitutional
conditions.‖ ‘ ‖ (Lingle, at pp. 547-548; see maj. opn., ante, at pp. 25–27.)
       Given the high court‘s abandonment of the idea that a regulation works a
taking of private property if it does not substantially advance a legitimate
government interest, how should our statement in San Remo Hotel—that
legislatively formulated mitigation fees must, as a constitutional as well as a
statutory matter, be reasonably related to the development‘s impacts—be
understood? Does San Remo Hotel state a takings test or a due process test?
       Theoretically, one could argue Lingle makes no difference, as it addressed
federal constitutional law while the plaintiffs in San Remo Hotel brought their
challenge solely under the California Constitution. (San Remo Hotel, supra, 27
Cal.4th at p. 664.) But we observed in San Remo Hotel that the two Constitutions‘
takings clauses are, with some exceptions, generally construed congruently, and
we therefore analyzed the plaintiffs‘ takings claim ―under the relevant decisions of
both this court and the United States Supreme Court.‖ (San Remo Hotel, at p.
664.) Had Lingle already been decided, we would have considered it in our
analysis.
       In light of Lingle, I believe, San Remo Hotel‘s reasonable relationship test
for legislatively formulated mitigation fees is best understood to state a due
process standard, not a takings one. As the Lingle court emphasized, regulatory
takings law is centrally concerned not with the ―fit‖ between a regulation and its
goals but with the burdens the regulation imposes on a property owner, both
absolutely and relative to others in the community. ―The owner of a property
subject to a regulation that effectively serves a legitimate state interest may be just
as singled out and just as burdened as the owner of a property subject to an
ineffective regulation. . . . Likewise, an ineffective regulation may not
significantly burden property rights at all, and it may distribute any burden broadly
and evenly among property owners.‖ (Lingle, supra, 544 U.S. at p. 543.) San


                                           4
Remo Hotel‘s reasonable relationship test does not focus on the absolute or
relative burden of a mitigation fee, but on whether it is reasonably justified by the
legislative goal of mitigating development impacts. As such, it relates most
naturally not to whether private property has been taken but to whether the fee
regulation is ―so arbitrary or irrational that it runs afoul of the Due Process
Clause.‖ (Lingle, at p. 542.)
       As explained in the majority opinion, in a due process challenge to police
power regulations, the burden of proof is on the party challenging the ordinance,
rather than on the government: the challenger must demonstrate that the measure
lacks a reasonable relationship to the public welfare. (Maj. opn., ante, at p. 23.) A
developer challenging a legislatively mandated mitigation fee under San Remo
Hotel would thus need to show the fee lacks a substantial relationship to the
deleterious impacts of, or public resource needs created by, the development. This
mode of means-ends scrutiny has been generally equated to the rational-basis
standard. (See Santa Monica Beach, Ltd. v. Superior Court (1999) 19 Cal. 4th 952,
978–980 (conc. opn. of Kennard, J.).) Under this deferential form of analysis, for
the challenger to show that the city or other entity imposing a fee had not
undertaken individualized studies to determine the size of fee needed for
mitigating the impacts of each development presumably would not be enough. I
am unaware of any decisions suggesting a mitigation fee is arbitrary or irrational
merely because it is not demonstrably proportionate to individual development
impacts, so long as the fee schedule‘s overall scale and structure has a real and
substantial relationship to the public measures needed to accommodate and
mitigate the effects of the development. (See San Remo Hotel, supra, 27 Cal.4th
at p. 672 [reasonable relationship standard does not ―open to searching judicial
scrutiny the wisdom of myriad government economic regulations‖].)




                                           5
       Again, I concur without qualification in the majority opinion, which
appropriately refrains from addressing in detail issues that are not before us here.
I add the above discussion only as a potentially useful reference point for analysis
in any future case where the constitutionality of a legislatively mandated
development mitigation fee is at issue.

                                                  WERDEGAR, J.




                                          6
                    CONCURRING OPINION BY CHIN, J.



       I agree that the inclusionary housing ordinance at issue here is not an
exaction of property for takings purposes and thus is not subject to the test this
court established in San Remo Hotel v. City and County of San Francisco (2002)
27 Cal. 4th 643. Instead, ―the ordinance falls within . . . municipalities‘ general
broad discretion to regulate the use of real property to serve the legitimate interests
of the general public and the community at large.‖ (Maj. opn., ante, at p. 32.) But
my reasons for upholding the ordinance are narrow.
       The ordinance requires the developer to provide a certain number of units
that are more affordable, i.e., less expensive, than the unrestricted units
presumably will be. This requirement might cause the developer to make a
smaller profit on these affordable units than on other units, but so do many valid
zoning requirements. What the ordinance does not do, at least on a facial
challenge, is require the developer to provide subsidized housing.
       The ordinance does not prohibit the developer from building the affordable
units in a less expensive way than the other units. It does restrict the ways the
developer can build the affordable units more cheaply than other units. As the
majority summarizes it, the ordinance requires that the affordable units ―have the
same quality of exterior design and comparable square footage and bedroom count
as market rate units.‖ (Maj. opn., ante, at p. 17.) But the ordinance also ―permits



                                           1
some different ‗unit types‘ of affordable units (for example, in developments with
detached single-family market rate units, the affordable units may be attached
single-family units or may be placed on smaller lots than the market rate units)
[citation], and also allows the affordable units to have different, but functionally
equivalent, interior finishes, features, and amenities, compared with the market
rate units.‖ (Ibid.)
       Thus, the ordinance leaves room for the developer to build the affordable
units more cheaply than the other units. Accordingly, it is not clear to me, and
certainly not on a facial challenge, that the developer could not turn a profit even
on the affordable units, although probably a smaller one than on the unrestricted
units. Because of this, I agree with the majority that the ordinance is a valid land
use regulation.
       But an ordinance that did require the developer to provide subsidized
housing, for example, by requiring it to sell some units below cost, would present
an entirely different situation. Such an ordinance would appear to be an exaction,
and I question whether it could be upheld as simply a form of price control. (See,
e.g., maj. opn., ante, at pp 36-37.)
       Providing affordable housing is a strong, perhaps even compelling,
governmental interest. But it is an interest of the government. Or, as the majority
puts it, it is an interest ―of the general public and the community at large.‖ (Maj.
opn., ante, at p. 32.) The community as a whole should bear the burden of
furthering this interest, not merely some segment of the community. ―All of us
must bear our fair share of the public costs of maintaining and improving the
communities in which we live and work. But the United States Constitution,
through the takings clause of the Fifth Amendment, protects us all from being
arbitrarily singled out and subjected to bearing a disproportionate share of these



                                          2
costs.‖ (Ehrlich v. City of Culver City (1996) 12 Cal. 4th 854, 912 (conc. & dis.
opn. of Kennard, J.).)
       With this caveat, I join the majority in upholding the ordinance in question.

                                                    CHIN, J.




                                         3
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion California Building Industry Association v City of San Jose
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 216 Cal. App. 4th 1373
Rehearing Granted

__________________________________________________________________________________

Opinion No. S212072
Date Filed: June 15, 2015
__________________________________________________________________________________

Court: Superior
County: Santa Clara
Judge: Socrates Peter Manoukian

__________________________________________________________________________________

Counsel:

Berliner Cohen, Andrew L. Faber, Thomas P. Murphy; Richard Doyle, City Attorney, Nora Frimann,
Assistant City Attorney and Margo Laskowska, Deputy City Attorney, for Defendant and Appellant.

Burke, Williams & Sorensen and Thomas P. Brown for League of California Cities and California State
Association of Counties as Amici Curiae on behalf of Defendant and Appellant.

Kamala D. Harris, Attorney General, Edward C. DuMont, State Solicitor General, John A. Saurenman,
Assistant Attorney General, Janill L. Richards, Deptuy State Solicitor General, Daniel L. Siegel and
Christiana Tiedemann, Deputy Attorneys General, for Attorney General, as Amicus Curiae on behalf of
Defendant and Appellant.

Richard A. Rothschild, KeAndra Dodds and Navneet K. Grewal for National Housing Law Project, Public
Advocates, Public Counsel and Western Center on Law and Poverty as Amici Curiae on behalf of
Defendant and Appellant.

Michael Timothy Iglesias for Leo T. McCarthy Center for Public Service and the Common Good, Corey
Cook, Elizabeth S. Anderson, Peter Marcuse, Dr. Patrick Sharkey, Susan Eaton, Carolina K. Reid, Dr.
Mark Santow, Camille Z. Charles, Elizabeth J. Mueller, James A. Kushner, Rigel C. Oliveri, William P.
Quigley, David Rusk, Janis M. Breidenbach, Peter Dreier, J. Rosie Tighe, Victoria Basolo, Stephen
Menendian, John A. Powell, Tracy K‘Meyer, Philip Tegeler, James J. Kelly, Jr., Gregory D. Squires, Peter
W. Salsich, Jr., Florence Wagman Roisman, Nico Calavita, Gerald S. Dickinson, Thomas M. Shapiro, Dan
Immergluck, Myron Orfield, Jr., Timothy M. Mulvaney, George Lipsitz, Sarah Schindler, Michael P. Seng,
John Goering, Joe Feagin, Nancy Denton, Kathleen C. Engel, John Mollenkopf, Gary Dymski, Gary
Orfield, Mark L. Roark, Todd Swanstrom, William M. Wiecek and Susan D. Bennett as Amici Curiae on
behalf of Defendant and Appellant.

Fenwick & West, Ryan J. Marton, Sebastian E. Kaplan and Julia M. Kolibachuk for Silicon Valley
Leadership Group and Working Partnership USA as Amici Curiae on behalf of Defendant and Appellant.




                                                   1
Page 2 – S212072 – counsel continued

Counsel:

Law Foundation of Silicon Valley Public Interest Law Firm, Kyra Kazantzis, James F. Zahradka II, Melissa
A. Morris; The Public Interest Law Project California Affordable Housing Law Project, Michael Rawson;
Wilson Sonsini Goodrich & Rosati, Colleen Bal, Corina I. Cacovean; and L. David Nefouse for Interveners
and Appellants.

Sheppard, Mullin, Richter & Hampton, Rutan & Tucker, David P. Lanferman, James G. Higgins; Pacific
Legal Foundation, Damien M. Schiff, Anthony L. Francois; Nick Cammarota; and Paul Campos for
Plaintiff and Respondent.

Paul B. Campos for Building Industry Association of the Bay Area as Amicus Curiae on behalf of Plaintiff
and Respondent.

June Babiracki Barlow and Neil Kain for California Association of REALTORS as Amicus Curiae on
behalf of Plaintiff and Respondent.

Devala A. Janardan and Thomas J. Ward for National Association of Home Builders of as Amicus Curiae
on behalf of Plaintiff and Respondent.




                                                   2
Counsel who argued in Supreme Court (not intended for publication with opinion):

Andrew L. Faber
Berliner Cohen
Ten Almaden Boulevard, 11th Floor
San Jose, CA 95113-2233
(408) 286-5800

Melissa A. Morris
Law Foundation of Silicon Valley Public Interest Law Firm
152 N. Third Street, 3rd Floor
San Jose, CA 95112
(408) 280-2401

Anthony L. Francois
Pacific Legal Foundation
930 G Street
Sacramento, CA 95814
(916) 419-7111




                                                  3